MODEL PETROLEUM
AGREEMENT OF

GHANA

ARTICLE

20.

TABLE OF CONTENTS

DEFINITIONS

SCOPE OF THE AGREEMENT, INTERESTS
OF THE PARTIES AND CONTRACT AREA

EXPLORATION PERIOD
MINIMUM EXPLORATION PROGRAMME
RELINQUISHMENT

JOINT MANAGEMENT COMMITTEE

OBLIGATIONS OF CONTRACTOR AND GNPC;
RIGHTS OF CONTRACTOR

COMMERCIALITY

SOLE RISK ACCOUNT

SHARING OF CRUDE OIL

MEASUREMENT AND PRICING OF CRUDE OIL
TAXATION AND OTHER IMPOSTS

FOREIGN EXCHANGE TRANSACTIONS

SPECIAL PROVISIONS FOR NATURAL GAS
DOMESTIC SUPPLY REQUIREMENT (CRUDE OIL)

INFORMATION AND REPORTS: CONFIDENTIALITY

INSPECTION, SAFETY AND ENVIRONMENTAL
PROTECTION

ACCOUNTING AND AUDITING

TITLE TO AND CONTROL OF GOODS AND EQUIPMENT
PURCHASING AND PROCUREMENT

Model Petroleum Agreement of Ghana (17/8/2000)

PAGE

61

63
ARTICLE

21. EMPLOYMENT AND TRAINING

22. FORCE MAJEURE

23. TERM AND TERMINATION

24, CONSULTATION, ARBITRATION AND
INDEPENDENT EXPERT

25. ASSIGNMENT

26. MISCELLANEOUS

27. NOTICE

ANNEX | - CONTRACT AREA

ANNEX 2 - ACCOUNTING GUIDE

ANNEX 3 - CORPORATE GUARANTEE

ANNEX 4 - LIST OF DATA

Model Petroleum Agreement of Ghana (17/8/2000)

PAGE

64

65

66

69

71

72

74
THIS PETROLEUM AGREEMENT, made this ...............ccee day of
cecaesesesesceesceeseeeseacsseeaseeasaeaeaeas 200___ by and among the Government of the Republic of
Ghana (hereinafter referred to as "The State"), represented by the Minister of Energy
(herein after referred to as the "Minister"), the Ghana National Petroleum Corporation, a
public corporation established by Provisional National Defence Council Law 64 of 1983
(hereinafter referred to as "GNPC"), and hereinafter
referred to as "Contractor")

WITNESSETH:

1. All Petroleum existing in its natural state within Ghana is the property of the
Republic of Ghana and held in trust by the State.

2. GNPC has by virtue of the Petroleum Law the right to undertake Exploration,
Development and Production of Petroleum over all blocks declared by the
Minister to be open for Petroleum Operations.

3. GNPC is further authorised to enter into association by means of a Petroleum
Agreement with a contractor for the purpose of Exploration, Development and
Production of Petroleum.

4. The Contract Area that is the subject matter of this Petroleum Agreement has been
declared open for Petroleum Operations by the Minister and the Government of
Ghana desires to encourage and promote Exploration, Development and
Production within the said area. GNPC and the State have assured Contractor that
all of said area is within the jurisdiction of Ghana.

5. Contractor, having the financial ability, technical competence and professional
skills necessary for carrying out the Petroleum Operations herein described,
desires to associate with GNPC in the Exploration for, and Development and
Production of, the Petroleum resources of the said area.

6. The Parties recognise that Ghanaian nationals should as soon as reasonably
possible be engaged in employment at all levels in the Petroleum uidustry,
including technical, administrative and managerial positions, and that to achieve
this objective an adequate programme of training must be established as an
integral part of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants herein contained, it is
hereby agreed and declared as follows:

Model Petroleum Agreement of Ghana (17/8/2000) 1
ARTICLE 1

DEFINITIONS
1 In this Agreement:
11 "Accounting Guide" means the accounting guide which is attached hereto as

Annex 2 and made a part hereof

1.2 "Affiliate" means any person, whether a natural person, corporation, partnership,
unincoiporated association or other entity:

a) in which one of the Parties hereto or one of the companies comprising
Contractor directly or m dfrectly hold more than fifty percent (50%) of the
share capital or voting rights;

b) which holds directly or indirectly more than fifty percent (50%) of the share
capital or voting rights in a Party hereto or of the companies comprising
Contractor;

c) in which the share capital or voting rights are directly orm _ ectly and to an
extent more than fifty percent (50%) held by a company or companies
holding directly or indirectly more than fifty percent (50%) of the share
capital or voting lights in a Party hereto; or

d) which holds directly five percent (5°A) or more of the share capital or voting
rights in Contractor.

13 "Agreement" means this Agreement between the State, GNPC and Contractor,
and includes the Annexes attached hereto;

1.4 "Appraisal Programme" means a programme carried out following a Discovery
of Petroleum for the purpose of delineating the accumulation of Petroleum to
which that Discovery relates in terms of thickness and lateral extent and
estimating the quantity of recoverable Petroleum therein;

15 "Appraisal Well" means a well drilled for the purposes of an Appraisal
Programme;

1.6 "Associated Gas" means Natural Gas produced from a well in association with
Crude Oil;

Model Petroleum Agreement of Ghana (17/8/2000) 2
7 "Barrel" means a quantity or unit of Crude Oil equal to forty-two (42) United
States gallons at a temperature of sixty (60) degrees Fahrenheit and at 14.65 psia pressure.

8 "Block" means an area of approximately 685 square kilometres as depicted on the
reference map prepared by the Minister in accordance with the provisions of the
Petroleum Law;

9 "Calendar Year" means the period of twelve (12) months of the Gregorian
calendar, commencing on January | and ending on the succeeding December 31;

.10 "Carried Interest" means an interest held by GNPC in respect of which
Contractor pays for the conduct of Petroleum Operations without any entitlement to
reunbursement from GNPC;

.11 "Commercial Discovery" means a Discovery which is determined to be
commercial in accordance with the provisions of this Agreement;

.12 "Commercial Production Period" means in respect of each Development and
Production Area the period from the Date of Commencement of Commercial
Production until the termination of this Agreement or earlier relinquishment of such
Development and Production Area;

.13 "Contract Area" means the area covered by this Agreement M. which Contractor is
authorised to explore for, develop and produce Petroleum, which is described in Annex 1
attached hereto and made a part of this Agreement, but excluding any portions of such
area in respect of which Contractor's rights hereunder are from time to time relinquished
or surrendered pursuant to this Agreement;

1.14 "Contractor" means ....... cee and its respective successors and assignees.

1.15 "Contract Year" means a period of twelve (12) calendar months, commencing on the
Effective Date or any anniversary thereof;

1.16 "Crude Oil" means hydrocarbons which are liquid at 14.65 psia pressure and sixty
(60) degrees Fahrenheit and includes condensates and distillates obtained from
Natural Gas;

1.17 "Date of Commencement of Commercial Production" means, in respect of each
Development and Production Area, the date on which production of Petroleum
under a prop'amine of regular production, lifting and sale commences;

1.18 "Date of Commercial Discovery" means the date referred to in Article 8.12;

Model Petroleum Agreement of Ghana (17/8/2000) 3
1.19 "Development" or "Development Operations" means the preparation of a
Development Plan, the building and installation of facilities for Production, and
includes drilling of Development Wells, construction and installation of
equipment, pipelines, facilities, plants and systems, in and outside the Contract
Area, which are required for achieving Production, treatment, transport, storage
and lifting of Petroleum, and preliminary Production and testing activities carried
out prior to the Date of Commencement of Commercial Production, and includes
all related planning and administrative work, and may also include the
construction and installation of secondary and tertiary recovery systems;

1.20 "Development Costs" means Petroleum Costs incurred in Development
Operations;

1.21 "Development and Production Area" means that portion of the Contract Area
reasonably determined by Contractor (or by GNPC if a Sole Risk Operation
pursuant to Article 9) on the basis of the available seismic and well data to cover
the areal extent of an accumulation of Petroleum constituting a Commercial
Discovery, enlarged in area by ten percent (10%), such enlargement to extend
uniformly around the perimeter of such accumulation;

1.22 "Development Period" means in respect of each Development and Production
Area, the period from the Date of Commercial Discovery until the Date of
Commencement of Commercial Production;

1.23 "Development Plan" means the plan for development of a Commercial
Discovery prepared by Contractor in consultation with the Joint Management
Committee and approved by the Minister pursuant to Article 8;

1.24 "Development Well" means a well drilled in accordance with a Development
Plan for producing Petroleum, for pressure maintenance or for increasing the
Production rate;

1.25 "Discovery" means finding during Exploration Operations an accumulation of
Petroleum which can be and is recovered at the surface in a flow measurable by
conventional petroleum industry testing methods;

1.26 "Discovery Area" means that portion of the Contract Area, reasonably
determined by Contractor (or by GNPC if a Sole Risk Operation pursuant to
Article 9) on the basis of the available seismic and well data to cover the areal
extent of the geological structure in which a Discovery is made. A Discovery
Area may be modified at any time by Contractor (or by GNPC if applicable), if
justified on the basis of new information, but may not be modified after the date
of completion of the Appraisal Programme.

1.27 "Effective Date" shall have the meaning ascribed to it in Article 26.8;

Model Petroleum Agreement of Ghana (17/8/2000) 4
1.28

1.29

30

31

33

34

"Exploration" or "Exploration Operations" means the search for Petroleum by
geological, geophysical and other methods and the drilling of Exploration Wells}
and includes any activity in connection therewith or in preparation thereof and any
relevant processing and appraisal work, including technical and economic
feasibility studies, that may be carried out to determine whether a Discovery of
Petroleum constitutes a Commercial Discovery;

"Exploration Period" means the period commencing on the Effective Date and
continuing during the time provided for in Article 3.1 within which Contractor is
authorised to carry out Exploration Operations and shall include any periods of
extensions provided for in this Agreement. The period shall terminate ate with
respect to any Discovery Area on the Date of Commercial Discovery in respect of
such Discovery Area;

"Exploration Well" means a well drilled in the course of Exploration Operations
conducted hereunder during the Exploration Period, but does not include an
Appraisal Well;

"Force Majeure" means any event beyond the reasonable control of the Party
claiming to be affected by such event which has not been brought about at its
instance, including, but not limited to, earthquake, storm, flood, lightning or other
adverse weather conditions, war, embargo, blockade, riot or civil disorder;

.32 "Foreign National Employee" means an expatriate employee of Contractor, its

Affiliates, or its Sub-contractors who is not a citizen of Ghana;

"Ghana" means the territory of the Republic of Ghana and in’ dudes the sea,
seabed and subsoil, the continental shelf and all other areas within the jurisdiction
of the Republic of Ghana;

"Gross Production" means the total amount of Petroleum produced and saved
from a Development and Production Area during Production Operations which is
not used by Contractor in Petroleum Operations and is available for distribution to
the Parties in accordance with Article 10;

1.35 "Joint Management Committee (JMC)" means the committee established pursuant

to Article 6.1 hereof;

1.36 "Minister" means Minister of Energy;

1.37 "Month" means a month of the Calendar Year

Model Petroleum Agreement of Ghana (17/8/2000) 5
.38 "Natural Gas" means all hydrocarbons which are gaseous at 14.65 psis pressure and
sixty (60) degrees Fahrenheit temperature and includes wet gas, dry gas and residue gas
remit ling after the extraction of liquid hydrocarbons from wet gas:

.39 "Non-Associated Gas" means Natural Gas produced from a well other than in
association with Crude Oil;

.40 "Operator" means ............... or such other Party as may be appointed by
Contractor with the approval of GNPC and the State, which approval shall not be
unreasonably withheld.

.41 "Party" means the State, GNPC or Contractor, as the case may be;

.42 "Paying Interest" means an interest held by GNPC in respect of which GNPC pays
for the conduct of Petroleum Operations;

43 "Petroleum" means Crude Oil or Natural Gas or a combination of both;

.44 "Petroleum Costs" means all expenditures made and costs incurred in
conducting Petroleum Operations hereunder determined in accordance with the
Accounting Guide attached hereto as Annex 2;

.45 "Petroleum Income Tax Law" means the Petroleum Income Tax Law, 1987 (PNDCL
188);

.46 "Petroleum Law" means the Petroleum (Exploration and Production) Law, 1984 (PNDCL
84);

47 "Petroleum Operations" means all activities, both in and outside Ghana, relating to the
Exploration for, Development, Production, handling and transportation of Petroleum
contemplated under this Agreement and includes Exploration Operations,
Development Operations and Production Operations and all activities in connection
therewith;

1.48 "Petroleum Product" means any product derived from Petroleum by any refining
or other process;

1.49 "Production" or "Production Operations" means activities not being
Development Operations undertaken in order to extract, save, treat, measure, handle,
store and transport Petroleum to storage and/or loading points and to carry out any
type of primary and secondary operations, including recycling, recompression,
maintenance of pressure and water flooding and all related activities such as
planning and administrative work and shall also include maintenance, repair and
replacement of facilities, and well workovers, conducted

Model Petroleum Agreement of Ghana (17/8/2000) 6
after the Date of Commencement of Commercial Production of the respective
Development and Production Area;

.50 "Production Costs" means Petroleum Costs incurred in Production Operations;

.51 "Quarter" means a Calendar Quarter, commencing January 1, April 1, July | or
October 1;

.52 "Sole Risk" means an operation conducted at the sole cost, risk and expense of
GNPC referred to in Article 9;

.53 "Specified Rate" means the rate which the wo... Bank, London, certifies to
be the London Interbank offered rate (LIBOR) in the London Interbank
Eurodollar market on thirty (30) day deposits, in effect on the last business day of
the last respective preceding month, plus one per cent (1%);

.54 "Standard Cubic Foot" or "SCF" means the quantity of gas that occupies one (1)
cubic foot at 14.65 psia pressure and sixty (60) degrees Fahrenheit
temperature;

.55 "State" means the Government of the Republic of Ghana;

.56 "Subcontractor" has the meaning assigned to that term in the Petroleum Income Tax
Law;

.57 "Termination" means termination of this Agreement pursuant to Article 23
hereof,

.58 "Work Programme" means the annual plan for the conduct of Petroleum
Operations prepared pursuant to Articles 6.4 and 6.5.

Model Petroleum Agreement of Ghana (1718/2000) 7
ARTICLE 2

SCOPE OF THE AGREEMENT, INTERESTS OF THE PARTIES AND

CONTRACT AREA

21

2.2

2.3

24

2.5

2.6

This Agreement provides for the Exploration for and Development and
Production of Petroleum in the Contract Area by GNPC in association with
Contractor.

Subject to the provisions of this Agreement, Contractor shall be responsible for
the execution of such Petroleum Operations as are required by the provisions of
this Agreement and subject to Article 9, is hereby appointed the exclusive entity
to conduct Petroleum Operations in the Contract Area. GNPC shall at all times
participate in the management of Petroleum Operations and in order that the
Parties may cooperate in the implementation of Petroleum Operations GNPC and
Contractor shall establish a Joint Management Committee, to conduct and manage
Petroleum Operations.

In the event that no Commercial Discovery is made in the Contract Area, or that
Gross Production achieved from the Contract Area is insufficient fully to
reimburse Contractor in accordance with the terms of this Agreement, then
Contractor shall bear its own loss; GNPC and the State shall have no obligations
whatsoever to contractor in respect of such loss.

GNPC shall have a ten percent (10%) Initial Interest in all Petroleum Operations
under this Agreement. With respect to all Exploration and Development
Operations GNPC's Initial Interest shall be a Carried Interest. With respect to all
Production Operations GNPC' s Initial Interest shall be a paid interest.

In addition to the Initial Interest provided for in Article 2.4, GNPC shall have the

option in respect of each Development and Production Area to contribute a
proportionate share not exceeding % of all Development and Production
Costs in respect of such Development and Production Area, or make
arrangements satisfactory to Contractor to that effect) thereby acquiring an
Additional Interest of up to % in Petroleum Operations in such
Development and Production Area. GNPC shall notify Contractor of its option
within ninety (90) days of the Date of Commercial Discovery.

If GNPC opts to take an Additional Interest as provided for in Article 2..5 then
within six (6) months of its election, GNPC shall reimburse Contractor for all
expenditure attributable to GNPC 's Additional Interest and incurred from the Date
of Commercial Discovery to the date GNPC notifies Contractor of its election.

Model Petroleum Agreement of Ghana (17/8/2000) 8
2.7

28

29

For the avoidance of doubt GNPC shall only be liable to contribute to Petroleum
Costs:

a) incurred in respect of Development Operations in any Development and
Production Area and to the extent only of any Additional Interest acquired in
such Development and Production Area under Article 2.5; and

b) incurred in respect of Production Operations in any Development and
Production Area both to the extent of:

i) its ten percent (10%) Initial Interest; and

ii) any Additional Interest acquired in such development and Production
Area under Article 2.5

GNPC may during the Exploration Period contribute to the seismic an
exploratory drilling programmes as specified in Article 4.3 b providing relevant
services. Upon completion of the work associated with said contribution, GNPC
shall earn credit for the costs incurred toward its share, if any, of Development
Costs, should it elect to hold an Additional Participating Interest pursuant to
Article 2.5 above. Such credit shall carry interest at the Specified Rate annually
from the respective dates such contributed costs were in’ curred until they are
utilised as credits toward GNPC' s Additional Participating Interest pursuant to
article 2.5 above. If during the Exploration Period GNPC has earned such credit
and if GNPC elects not to hold an Additional Participating Interest or no
Commercial Discovery is made in the Contract Area, Contractor shall reimburse
GNPC in an amount equivalent to the credit within sixty (60) days following the
end of the Exploration Period or Contractor's relinquishment of the entire
Contract Area, whichever first occurs. The actual amount of any credit earned by
GNPC shall be the fair market rates at which such services could be obtained
under freely competitive conditions at the time e they were performed.

Upon notifying Contractor of its decision to acquire an additional participating
Interest pursuant to Article 2.5, GNPC may at the same time:

a) elect to have Contractor advance part or all of GNPUs total proportionate
share of Development Costs as they are incurred, including such Costs as will
already have been incurred from the Date of Commercial Discovery and
which are reimbursable under Article 2.8, plus the amount payable by GNPC
under Article 2.8, less the credit and Interest thereon referred to in Article 2.8.
Contractor shall then show the credits and interest as offsets to its cash calls
to GNPC under the Accounting Guide until they are exhausted. Such
advances shall be reimbursed with interest at the Specified Rate from GNPC's
entitlement after recovery of Production Costs as provided in Article 10; and

Model Petroleum Agreement of Ghana (17/8/2000) 9
b) notify Contractor of any arrangements acceptable to Contractor for the
payment of the balance of GNPC's total proportionate share of Development
Costs less the aforesaid credits and interest.

2.10 Contractor's participating Interest in all Petroleum Operations and in all rights
under this Agreement shall be ninety per cent (90%), reduced proportionately at
any given time and in any given part of the Contract Area by the participating
Interest of GNPC pursuant to Article 2.5 or the Sole Risk Interest of GNPC
pursuant to Article 9.

2.11 As of the Effective Date, the Contract Area shall cover a total of approximately
as depicted by Annex one and shall from time to time during the term of this Agreement
be reduced according to the terms herein. During the term of the Agreement,
Contractor shall pay rentals to the State for that area included within the Contract Area
at the beginning of each Contract Year according to the provisions of Article 12.2(e)
below.

Model Petroleum Agreement of Ghana (1718/2000) 10
ARTICLE 3

EXPLORATION PERIOD

3.1 The Exploration Period shall begin on the Effective Date and shall not cover a
period of more than seven (7) years except as provided for in accordance with the
Petroleum Law.

a) The Exploration Period shall be divided into an Initial Exploration Period of
si years ("Initial Exploration Period") and two (2) extension periods of
years each (respectively "First Extension Period" and "Second Extension
Period") and where applicable the further periods for which provision is made
hereafter.

b) Where Contractor has fulfilled its work and expenditure obligations set out in
Article 4.3 before the end of the Initial Exploration Period or, as the case may
be, the First Extension Period, and has exercised its option by applying to the
Minister in writing for an extension, the Minister will be deemed to have
granted an extension into the First or, as the case may be, into the Second
Extension Period.

c) For each well drilled by Contractor or with Contractor's participation during
the Initial Exploration Period beyond those referred to in Article 4.3, the
Initial Exploration Period shall be extended by three (3) months and the
commencement of subsequent periods shall be postponed in their entirety
accordingly.

3.2 Following the end of the Second Extension Period, subject to the provisions of
Article 3A, Contractor will be entitled to an extension or extensions, by reference
to Article 8, of the Exploration Period as follows:

a) Where at the end of the Second Extension Period Contractor is drilling or
testing any well, Contractor shall be entitled to an extension for such further
period as may be reasonably required to enable Contractor to complete such
work and assess the results and in the event that Contractor notifies the
Minister that the results from any such well show a Discovery which merits
appraisal, Contractor shall be entitled to a further extension for such period as
may be reasonably required to carry out an Appraisal Programme and
detennit ie whether the Discovery constitutes a commercial Discovery;

b) Where at the end of the Second Extension Period Contractor is engaged in the
conduct of an Appraisal Programme in respect of a Discovery which has not
been completed, Contractor shall be entitled to a further extension following
the end of the Second Extension for such period as may be reasonably

Model Petroleum Agreement of Ghana (17/8/2000) 11
required to complete that Appraisal Programme and determine whether the
Discovery constitutes a Commercial Discovery;

c) Where at the end of the Second Extension Period Contractor has undertaken
work not falling under paragraphs (a) or (b) which is not completed,
Contractor will be entitled to a further extension following the end of the
Second Extension Period for such period as the Minister considers reasonable
for the purpose of enabling such work to be completed.

d) Where pursuant to Article 8 Contractor has before the end of the Second
Extension Period, including extensions under (a), (b) and (c) above, given to
the Minister a notice of Commercial Discovery, Contractor shall, if the
Exploration Period would otherwise have been terminated, be entitled to a
further extension of the Exploration Period in which to prepare the
Development Plan in respect of the Discovery Area to which that
Development Plan relates until either:

i) the Minister has approved the Development Plan as set out in Article 8,
or

ii) in the event that the Development Plan is not approved by the Minister ter as
set out in Article 8 and the matter or matters in issue between the
Minister and Contractor have been referred for resolution under Article
24, one (1) month after the date on which the final decision thereunder
has been given.

B Where Contractor has during the Initial Exploration Period or, as the case may be,
during the First Extension Period failed to fulfill its work and expenditure
obligations under Article 4 in respect of that period but has made reasonable
arrangements to remedy its default during the Fir st or, as the case may be, the
Second Extension Period, Contractor shall be entitled to an extension subject to
such reasonable terms and conditions as the Minister may stipulate to assure
performance of the work.

34 Save in respect of a Discovery Area:

a) inthe circumstances and subject to the limitations set forth in Section 12 (3)
of the Petroleum Law; or

b) inacase falling within the provisions of Article 3.2 (d)
nothing in Article 3.2 shall be read or construed as requiring or permitting the

extension of the Exploration Period beyond seven (7) years from the Effective
Date except for reasons of Force Majeure.

Model Petroleum Agreement of Ghana (17/8/2000) 12
35 The provisions of Article 3.2 (a), (b) and (c) so far as they relate to the duration of
the extension period to which Contractor will be entitled shall be read and
construed as requiring the Minister to give effect to the provisions of iluticle 8

relating to the time within which Contractor must meet the requirements of that
Article.

Model Petroleum Agreement of Ghana (171812000) 13
ARTICLE 4

MINIMUM EXPLORATION P®°S

41

4.2

43

Exploration Operations shall begin as soon as practicable and in any case not later
than sixty (60) days after the Effective Date

GNPC shall, at the request of Contractor, make available to it such records and
information relating to the Contract Area as are relevant to the performance of
Exploration Operations by Contractor and are in GNPC's possession, provided
that Contractor shall reimburse GNPC for licensing the data and for other costs
reasonably incurred in procuring or otherwise making such records and
information available to Contractor.

Subject to the provisions of this Article, in discharge of its obligations to carry out

Exploration Operations in the Contract Area, Contractor shall during the several
phases into which the Exploration Period is divided carry out the work specified
hereinafter:

a) Initial Exploration Period: Commencing on the Effective Date and
terminating at the end of the... ..Contract Year;

Description of Work

Minimum Expenditure: Contractor's minimum ‘um expenditure for the work in
the Initial Exploration Period shall be ........eeeeeeeeeeeeeeee

b) First Extension Period: Commencing at the end of the Initial Exploration
Period and terminating at the end of the... eee Contract Period.

Description of Work

Minimum Expenditure: Contractor's minimum Expenditure for the work in the
First Extension Period shall be «0.0.0.0... cece

¢) Second Extension Period: Commencing at the end of the First Extension and
terminating at the end of....

Description of Work

Minimum Expenditure: Minimum Expenditure for work in the Second
Extension Period shall be ..................

Model Petroleum Agreement of Ghana (17/8/2000) 14
44

4.5

4.6

4.7

d) Work and expenditures accomplished in any period in excess of the above
obligations may be applied as credit in satisfaction of obligations called for in
any other Period. The fulfillment of any work obligation shall relieve
Contractor of the corresponding minimum um expenditure obligation, but the
fulfillment of any minimum expenditure obligation shall not relieve
Contractor of the corresponding work obligation.

No Appraisal Wells drilled or seismic surveys carried out by Contractor as part of
an Appraisal programme undertaken pursuant to Article 8 and no expenditure
incurred by Contractor in carrying out such Appraisal Programme shall be treated
as discharging the minimum work obligations under Article 4.3.

The seismic programme in Article 4.3(a), when combined with existing data, shall

be such as will enable a study of the regional geology of the Contract Area and the
preparation of a report thereon with appropriate maps, cross sections and
illustrations, as well as a geophysical survey of the Contract Area which, when
combined with existing data, shall provide:

a) aininu’ num seismic grid adequate to define prospective drill sites over
prospective closures as interpreted from data available to Contractor; and

b) aseismic evaluation of structural and stratigraphic conditions over the
remaining portions of the Contract Area.

Each Exploration Well shall be drilled at a location and to an objective depth
determined by Contractor in consultation with GNPC. Except as otherwise
provided in Articles 4.7 and 4.8 below, the min imum depth of each obligatory

Exploration Well shall be whichever of the following is first encountered:

a) the depth of (........ ) metres measured from the Rotary Table Kelly
Bushing (RTKB):

b) the depth at which Contractor encounters geologic basement.
c) the depth at which a Discovery is made and tested.

The minimum depth of one (1) of the obligatory Exploration Wells in Article 4.3
shall be whichever of the following is first encountered:

a) the depth of..... meters measured from the Rotary Table Kelly Bushing
(RTKB);
b) the depth sufficient to penetrate ..... ee 5 or

c) the depth at which Contractor encounters geological basement

Model Petroleum Agreement of Ghana (17/8/2000) 15
48 If in the course of chilling an Exploration Well the Contractor concludes that
drilling to the minimum depth specified in Article 4.6 or 4.7 above is impossible,
impracticable or imprudent in accordance with accepted international petroleum
industry drilling and engineering practice, then Contractor may plug and abandon
the Exploration Well and GNPC shall have the option of either:

a) waiving the minimum depth requirement, in which case Contractor will be
deemed to have satisfied the obligation to drill such Exploration Well: or

b) requiring Contractor to drill a substitute Exploration Well at a location
deterrnthed by Contractor in consultation with GNPC and to the minimum
depth set forth in Article 4.6 or 4.7, except that if in the course of drilling
such substitute Exploration Well Contractor establishes that drilling to the
minimum depth specified in Article 4.6 or 4.7 above is impossible,
impracticable or imprudent in accordance with accepted petroleum industry
drilling and engineering practice, then Contractor may plug and abandon the
substitute Exploration Well and will be deemed to have satisfied the
obligation to drill one (1) Exploration Well.

The above option shall be exercised by GNPC within thirty (30) days from the
plugging and abandonment of the Exploration Well, and failure to exercise such
option shall constitute a waiver of the minimum depth requirement pursuant to (a)
above.

49 During the Exploration Period, Contractor shall have the right to perform
additional Exploration Operations, including without limitation performing
gravity and magnetic surveys, drilling stratigraphic wells and performing
additional geological and geophysical studies, provided the minimum work
obligations are performed within the applicable period.

4.10 During the Exploration Period, Contractor shall deliver to GNPC and the Minister
reports on Exploration Operations conducted during each Calendar Quarter within
thirty (30) days following the end of that Quarter. Further requests for
information by the Minister under Section 9(1) of the Petroleum Law shall be
complied with within a reasonable time and copies of documents and other
material containing such information shall be provided to GNPC.

Model Petroleum Agreement of Ghana (17/8/2000) 16
ARTICLE 5

RELINOUSIFIVIENT

51 Except as provided in Article 8.3, 8.9, 14.7 and 14.11, Contractor shall relinquish
portions of the Contract Area in the manner provided hereafter.

a) Ifon or before the expiration of the Initial Exploration Period, Contractor elects
to enter into the First Extension Period pursuant to Article 3.3 then subject to
Article 5.2 at the commencement of the First Extension Period the area retained
shall not exceed fifty percent (50%) of the Contract Area as at the Effective Date;

b) If on or before the expiration of the First Extension Period, Contractor elects to
enter into the Second Extension Period pursuant to Article 3.3 then subject to
article 5.2 at the commencement of the Second Extension Period the area retained
shall not exceed twenty-five percent (25%) of the Contract Area as at the
Effective Date;

¢) On the expiration of the Second Extension Period, Contractor shall subject to Article
5.2 relinquish the remainder of the retained Contract Area.

5.2 The Provisions of Article 5.1 shall not be read or construed as requiring
Contractor to relinquish any portion of the Contract Area which constitutes or forms
part of either a Discovery Area or a Development and Production Area.

PROVIDED HOWEVER THAT if at the end of the Initial Exploration Period or the
First Extension Period as the case may be Contractor elects not to enter into the First
or Second Extension Period Contractor shall relinquish the entire Contract Area.

5.3 Each area to be relinquished pursuant to this Article shall be selected by
Contractor and shall be measured as far as possible in terms of continuous and compact
units of a size and shape which will permit the carrying out of Petroleum Operations in the
relinquished portions.

Model Petroleum Agreement of Ghana (17/8/2000) 17
ARTICLE 6

JOINT MANAGEMENT COMMITTEE

6.1 In order that the Parties may at all times cooperate in the implementation of
Petroleum Operations, GNPC and Contractor shall not later than thirty (30) days after
the Effective Date establish a Joint Management Committee (JMC). Without prejudice
to the rights and obligations of Contractor for day-to-day management of the
operations, the JMC shall oversee and supervise the Petroleum Operations and
ensure that all approved Work Programmes and Development Plans are complied
with and also that accounting for costs and expenses and the maintenance of
records and reports concerning the Petroleum Operations are carried out in
accordance with this Agreement and the accounting principles and procedures
generally accepted in the international petroleum industry.

6.2 The composition of and distribution of functions within the JMC shall be as
follows:

i) The JMC shall constitute of two (2) representatives of GNPC and two (2)
representatives of Contractor. GNPC and Contractor shall also designate a
substitute or alternate for each member. In the case of absence or
incapacity of a member of the JMC, his alternate shall automatically
assume the rights and obligations of the absent or incapacitated member;

ii) The Chairperson of the JMC shall be designated by GNPC from amongst the
members of the JMC;

iii) Contractor shall be responsible in consultation with GNPC for the
preparation of agenda and supporting documents for each meeting of the JMC
and for keeping records of the meetings and decisions of the JMC (GNPC
shall have the right to inspect all records of the JMC at any tune);

iv) At any meeting of the JMC three (3) representatives shall form a quorum.
(ot) Meetings of the JMC shall be held and decisions taken as follows:

i) All meetings of the JMC shall be held in Accra or such other place as may be
agreed upon by members of the JMC;

ii) The JMC shall meet at least twice yearly and at such tunes as the members may
agree;

Model Petroleum Agreement of Ghana (17/8/2000) 18
it)

y)

vy)

vi)

A meeting of the JMC may be convened by either Party giving not less
than twenty (20) days notice to the others or, in a case requiring urgent
action, notice of such lesser duration as the members may agree upon;

Decisions of the JMC shall require unanimity provided, however, that
decisions and approvals required for budgets and day-to-day operational
matters associated with Appraisal, Development and Production
Operations the expenditures, outlays or advances for which Contractor will be
required to make on a one hundred percent (100%) basis shall require approval
of the Contractor's representatives only;

Any member of the JMC may vote by written and signed proxy held by
another member;

Decisions of the JMC may be made without holding a meeting if all
representatives of both Parties notify their consent thereto in the manner
provided in Article 27;

vii) GNPC and Contractor shall have the right to bring expert advisors to any JMC

meetings to assist in the discussions of technical and other matters requiring
expert advice;

viii) The JMC may also establish subcommittees it deems appropriate for

canying out its functions, such as:

a) a technical subcommittee;
b) an audit subcommittee; and

c) an accounting subcommittee.

ix) cost and expenses related to attendance by GNPC in or outside Accra, shall
be borne by Contractor and treated as Petroleum Cost.
6.4 The JMC shall oversee Exploration Operations as follows:
i) Not later than sixty (60) days after the Effective Date and thereafter at least

ii)

ninety (90) days before the commencement of each subsequent Contract
Year, Contractor shall prepare and submit to the JMC for its review a
reasonably detailed Work Programme and budget setting forth all Exploration
Operations which Contractor proposes to cany out in that Contract year and the
estimated cost thereof, and shall also give an indication of Contractor's tentative
preliminary exploration plans for the succeeding Contract year;

Upon notice to the Minister and GNPC, Contractor may amend any Work
Programme or budget submitted to the JMC pursuant to this Article which

Model Petroleum Agreement of Ghana (17/8/2000) 19
notice will state why in Contractor's opinion the amendment is necessary or
desirable. Any such amendment shall be submitted to the JMC for review

iii) Every Work Programme submitted to the JMC pursuant to this Article 6.4 and

iv)

vi)

every revision or amendment thereof shall be consistent with the
requirements set out in Article 4.3 relating to minimum work and expenditure for
the period of the Exploration Period in which such Work Programme or budget
falls;

Contractor shall report any Discovery to GNPC immediately following such
Discovery and shall place before the JMC for review its Appraisal
Programme prior to submission thereof to the Minister. Within thirty (30) days
of completion of the Appraisal Programme a JMC meeting to discuss the
appraisal shall be convened to take place before submission of the detailed
Appraisal report provided for in Article 8.5;

The JMC will review Work Programmes and budgets and any amendments or
revisions thereto, and Appraisal Programmes, submitted to it by Contractor pursuant
to this Article, and timely give such advice as it deems appropriate which
Contractor shall consider before submitting the Programme to GNPC and the
Minister for their information.

After the date of the first Commercial Discovery, Contractor shall seek the
concurrence of GNPC's JMC representatives, which concurrence shall not be
unreasonably withheld, on any proposal for the drilling of an Exploration Well
or Wells not associated with the Commercial Discovery and not otherwise
required to be drilled under Article 4.3. If concurrence is not secured by
Contractor, Contractor may nevertheless elect to drill the Exploration Well
or Wells but the costs of such Well or Wells shall be considered Petroleum
Costs for AOE purposes and deductible cost for Ghana income tax purposes only
in the event there is a subsequent Commercial Discovery associated with the
Well or Wells.

6.5 From the first occurring Date of Commercial Discovery the JMC shall have
supervision of Petroleum Operations as follows:

Within sixty (60) days after the Date of Commercial Discovery Contractor shall
prepare and submit to the JMC for approval any revisions to its annual Work
Programme and budget that may be necessary for the remainder of that Contract
Year and for the rest of the Exploration Period.

At least ninety (90) days before the Commencement of each subsequent
Calendar Year Contractor shall submit to the JMC for review and approval a
reasonably detailed Work Programme and budget setting forth all
Development and Production Operations which Contractor proposes to carry

out in that Calendar Year and the estimated cost thereof and shall also give an

Model Petroleum Agreement of Ghana (17/8/2000) 20

Mode! Petroleum Agreement of Ghana (17/8/2000) 21
indication of Contractor's plans for the succeeding Calendar Year;

iii. Within sixty (60) days of the Date of Commencement of Commercial Production
and thereafter not later than one hundred and twenty (120) days before the
commencement of each Calendar Year Contractor shall submit to the JMC for its
approval an annual production schedule which shall be in accordance with good
international oilfield practice, and shall be designed to provide the most efficient,
beneficial and timely production of the Petroleum resources.

6.6 The JMC shall approve lifting schedules for Development and Production Areas as well
as review all of Contractor's reports on the conduct of Petroleum Operations.

6.7 The JMC shall approve Contractor's insurance programme and the programmes for training
and technology transfer submitted by Contractor and the accompanying budgets for
such schemes and programmes.

6.8 If during any meeting of the JMC the Parties are unable to reach agreement concerning
any of the matters provided for in Article 6.5 and 6.6, the matter shall be deferred for
reconsideration at a further meeting to be held not later than fifteen (15) days following the
original meeting. If after such further meeting the Parties are still unable to reach agreement,
the matter in dispute shall be referred to the Parties forthwith Failing agreement within fifteen
(15) days thereafter, the matter in dispute shall, at the request of any Party, be referred for
resolution under Article 24.
ARTICLE 7

OBLIGATIONS OF CONTRACTOR AND GNPC;
RIGHTS OF CONTRACTOR

71 Subject to the provisions of this Agreement, Contractor shall be responsible for
the conduct of Petroleum Operations and shall:

a) conduct Petroleum Operations with utmost diligence, efficiency and
economy, in accordance with accepted Petroleum Industry practices,
observing sound technical and engineering practices using appropriate
advanced technology and effective equipment, machinery, materials and
methods;

b) take all practicable steps to ensure compliance with Section 3 of the
Petroleum Law; including ensuring the recovery and prevention of waste of
Petroleum in the Contract Area in accordance with accepted Petroleum
Industry practices;

c) prepare and maintain in Ghana full and accurate records of all Petroleum
Operations performed under this Agreement;

d) prepare and maintain accounts of all operations under this Agreement in such a
manner as to present a full and accurate record of the costs of such
operations, in accordance with the Accounting Guide;

e) disclose to GNPC and the Minister any operating or other agreement among the
Parties that constitute Contractor relating to the Petroleum Operations hereunder,
which agreement shall not be inconsistent with the provisions of this
Agreement.

7.2 In connection with its performance of Petroleum Operations, Contractor shall
have the right within the terms of applicable law:

a) to establish offices in Ghana and to assign to those offices such
representatives as it shall consider necessary for the purposes of this
Agreement;

b) to use public lands for installation and operation of shore bases, and
terminals, harbours and related facilities, pipelines from fields to terminals and
delivery facilities, camps and other housing;

Model Petroleum Agreement of Ghana (17/8/2000) 22
c)

d)

to receive licenses and permission to install and operate such communications and
transportation facilities as shall be necessary for the efficiency of its operations;

to bring to Ghana such lumber of Foreign National Employees as shall be
necessary for its operations, including employees assigned on permanent or
resident status, with or without families, as well as those assigned on
temporary basis such as rotational (rota) employees;

to provide or arrange for reasonable housing, schooling and other amenities,
permanent and temporary, for its employees and to import personal and
household effects, furniture and vehicles, for the use of its personnel in
Ghana;

0 to be solely responsible for provision of health, accident, pension and life

g)

h)

insurance benefit plans on its Foreign National Employees and their families; and
such employees shall not be required to participate in any insurance,
compensation or other employee or social benefit programs established in
Ghana;

to have, together with its personnel, at all times the right of ingress to or
egress from its offices in Ghana, the Contract Area, and the facilities
associated with Petroleum Operations hereunder in Ghana including the
offshore waters, using its owned or chartered means of land, sea and air
transportation;

to engage such Subcontractors, expatriate and national, including also
consultants, and to bring such Subcontractors and their personnel to Ghana as are
necessary in order to carry out the Petroleum Operations in a skillful, economic,
safe and expeditious manner; and said Subcontractors shall have the same
rights as Contractor specified in this Article 7.2 to the extent they are engaged
by Contractor for the Petroleum Operations hereunder.

GNPC shall assist Contractor in carrying out Contractor's obligations
expeditiously and efficiently as stipulated in this Agreement, and in particular

GNPC shall use its best efforts to assist Contractor and its Subcontractors to:

a)

b)

c)

establish supply bases and obtain necessary communications facilities,
equipment and supplies;

obtain necessary approvals to open bank accounts in Ghana;

subject to Article 21 hereof, obtain entry visas and work permits for such
number of Foreign National Employees of Contractor and its Subcontractors
engaged in Petrolatum Operations and members of their families who will be

Model Petroleum Agreement of Ghana (17/8/2000) 23
resident ti Ghana, and make arrangements for their travel, arrival, medical
services and other necessary amenities;

d) comply with Ghana customs procedures and obtain permits for the
importation of necessary materials;

e) obtain the necessary permits to transport documents, samples or other forms of
data to foreign countries for the purpose of analysis or processing if such is deemed
necessary for the purposes of Petroleum Operations;

f) contact Government agencies dealing with fishing, meteorology, navigation and
communications as required; and

g) identify qualified Ghanaian personnel as candidates for employment by
Contractor in Petroleum Operations.

7.4 All reasonable expenses incurred by GNPC in connection with any of the matters set
out in Article 7.3 above shall be borne by Contractor.

75 GNPC shall use its best efforts to render assistance to Contractor in emergencies
and major accidents, and such other assistance as may be requested by Contractor,
provided that any reasonable expenses involved in such assistance shall be borne by
Contractor.

Model Petroleum Agreement of Ghana (17/8/2000) 24
ARTICLE 8

COMIVIERCIALITY

8.1

8.2

Contractor shall notify the Minister and GNPC in writing as soon as possible after
any Discovery is made, but in any event not later than thirty (30) days after any Discovery is
made.

As soon as possible after the analysis of the test results of such Discovery is
complete and in any event not later than one hundred (100) days from the date of such
Discovery, Contractor shall by a further notice in writing to the Minister indicate whether in
the opinion of Contractor the Discovery merits appraisal.

Where the Contractor indicates that the Discovery does not merit appraisal,
Contractor shall, subject to Article 8.17 below, relinquish the Discovery Area associated
with the Discovery.

8.4 Where Contractor indicates that the Discovery merits appraisal, Contractor shall submit to the

8.5

Minister an Appraisal Programme to be carried out by Contractor in respect of such Discovery.

Unless Contractor and the Minister otherwise agree in any particular case,
Contractor shall have a period of two (2) years from the date of Discovery to complete the
Appraisal Programme

8.6 Contractor shall commence appraisal work within one hundred and eighty (180) days from

the date of submission of the Appraisal Programme to the Minister. Where the Contractor is
unable to commence appraisal work within one hundred and eighty (180) days from the date
of submission of the Appraisal Programme to the Minister GNPC shall be entitled to exercise
the option provided for in Article 9.1 to enable prompt appraisal, provided however that after
Contractor actually embarks on appraisal work or obtains an extension of time for such
work this option may not be exercised.

8.7 Not later than ninety (90) days from the date on which said Appraisal Programme relating to the

Discovery is completed Contractor will submit to the Minister a report containing the
results of the Appraisal Programme Such report shall include all available technical and
economic data relevant to a determination of commerciality, including, but not limited
to, geological and geophysical conditions, such as structural configuration, physical
properties and the extent of reservoir rocks, areas, thickness and depth of pay zones,
pressure, volume and temperature analysis of the reservoir fluids; preliminary estimates of
Crude Oil and Natural Gas reserves; recovery drive characteristics; anticipated production

Model Petroleum Agreement of Ghana (17/8/2000) 25
perfonnance per reservoir and per well; fluid characteristics, including gravity,
sulphur percentage, sediment and water percentage and refinery assay pattern.

8.8 Not later than ninety (90) days from the date on which said Appraisal Programme is
completed Contractor will, by a further notice in writing, inform the Minister whether
the Discovery in the opinion of Contractor is or is not conunercial.

8.9 If Contractor informs the Minister that the Discovery is not commercial, then
subject to Article 8.17, contractor shall relinquish such Discovery Area; provided,
however, that in appropriate cases, before declaring that a Discovery is not
commercial, Contractor shall consult with the other Parties and may make
appropriate representations proposing minor changes in the fiscal and other
provisions of this Agreement which may, in the opinion of Contractor, affect the
determination of commerciality. The other Parties may, where feasible, and in the best
interests of the Parties agree to make such changes or modifications in the existing
arrangements.

8.10 If Contractor pursuant to Article 8.8 informs the Minister that the Discovery is
Commercial Contractor shall not later than one hundred and eighty (180) days
thereafter, prepare and submit to the Minister a Development Plan.

8.11 The Development Plan referred to in Article 8.10 shall be based on detailed
engineering studies and shall include:

a) Contractor's proposals for the delineation of the proposed Development and
Production Area and for the development of any reservoir(s), including the
method for the disposal of Associated Gas in accordance with the provisions of
Article 14.4;

b)_ the way in which the Development and Production of the reservoir is planned to
be financed;

c) Contractor's proposals relating to the spacing, drilling and completion of
wells, the production, storage, transportation and delivery facilities required for
the production, storage and transportation of the Petroleum, including without

limitation:

i) the estimated number, size and production capacity of production
platforms if any;

ii) the estUnated number of Production Wells;

iii) the particulars of feasible alternatives for transportation of the
Petroleum, including pipelines;

Model Petroleum Agreement of Ghana (17/8/2000) 26
iv) the particulars of onshore installations required, including the type and
specifications or size thereof ; and

v) the particulars of other technical equipment required for the
operations;

d) the estimated production profiles for Crude Oil and Natural Gas from the
Petroleum reservoirs;

e) estimates of capital and operating expenditures;

f) the economic feasibility studies carried out by or for Contractor in respect of
alternative methods for Development of the Discovery, taking into account:

i) location;

ii) water depth (where applicable);

iii) meteorological conditions;

iv) estimates of capital and operating expenditures; and
v) any other relevant data and evaluation thereof;

g) the safety measures to be adopted in the course of the Development and
Production Operations, including measures to deal with emergencies;

h) the necessary measures to be taken for the protection of the environment;

i) Contractor's proposals with respect to the procurement of goods and services
obtainable in Ghana;

Contractor's plan for training and employment of Ghanaian nationals; and k)

the timetable for effecting Development Operations.

8.12 The date of the Minister's approval of the Development Plan shall be the Date of
Commercial Discovery.

8.13 After thirty (30) days following its submission, the Development Plan shall be

deemed approved as submitted, unless the Minister has before the end of the said thirty
(30) day period given Contractor a notice in writing stating:

i) that the Development Plan as submitted has not been approved; and

ii) the revisions, proposed by the Minister, to the Development Plan as
submitted, and the reasons thereof.

Model Petroleum Agreement of Ghana (17/8/2000) 27
8.14 Where the Development Plan is not approved by the Minister as provided under
Article 8.13 above, the Parties shall within a period of thirty (30) days from the date
of the notice by the Minister as referred to under Article 8.13 above meet to agree on
the revisions proposed by the Minister to the Development Plan. In the event of
failure to agree to the proposed revisions, within fourteen (14) days following said
meeting any matters in dispute between the Minister and the Contractor shall be
referred for resolution in accordance with Article 24.

8.15 Where the issue in dispute referred for resolution pursuant to Article 24 is finally
decided in favour of Contractor the Minister shall forthwith give the requisite
approval to the Development Plan submitted by Contractor.

8.16 Where the issue in question referred for resolution pursuant to Article 24 is finally
decided in favour of the Minister in whole or in part, Contractor shall forthwith:

i) amend the proposed Development Plan to give effect to the final decision
rendered under Article 24, and the Minister shall give the requisite approval to
such revised Development Plan; or

ii) subject to Article 8.19 below relinquish the Discovery Area.

8.17 Notwithstanding the relinquishment provisions of Articles 8.3 and 8.9 above, if
Contractor indicates that a Discovery does not at the time merit appraisal, or after
appraisal does not appear to be commercial but may merit appraisal or potentially
become commercial at a later date during the Exploration Period, then Contractor need
not relinquish the Discovery Area and may continue its Exploration Operations
in the Contract Area during the Exploration Period provided that the Contractor shall
explain what additional evaluations, including Exploration work or studies, are or
may be planned in order to determine whether subsequent appraisal is warranted or
that the Discovery is commercial. Such evaluations shall be performed by Contractor
according to a specific time table, subject to its right of earlier relinquishment of
the Discovery Area. After completion of the evaluations, Contractor shall make
the indications called for under Article 8.2 or 8.8 and either proceed with appraisal,
confirm commerciality or relinquish the Discovery Area. In any case, if at the end of
the Exploration Period Contractor has not indicated its intent to proceed with an
Appraisal Programme or that the Discovery is commercial, then the Discovery Area
shall be relinquished.

8.18 Before Contractor indicates that the Discovery will not merit appraisal, or after
appraisal will not be commercial, Contractor may consult with the other Parties and
may make appropriate representations proposing minor changes in the fiscal and other
provisions of this Agreement which may, in the opinion of Contractor, affect the
determination of commerciality. The other Parties may, agree to make such changes
or modifications in the existing arrangements. In the event the

Model Petroleum Agreement of Ghana (17/8/2000) 28
Parties do not agree on such changes or modifications, then subject to Articles 8.17 and
8.19 Contractor shall relinquish the Discovery Area.

8.19 Nothing in Article 8.3, 8.9, 8.16 or 8.17 above shall be read or construed as requiring
Contractor to relinquish:

a) any area which constitutes or forms part of another Discovery Area in respect of which:

i) Contractor has given the Minister a separate notice indicating that such
Discovery merits appraisal or confirmation; or

ii) Contractor has given the Minister a separate notice indicating that such
Discovery is commercial; or

b) any area which constitutes or forms part of a Development and Production Area.

Model Petroleum Agreement of Ghana (17/8/2000) 29
ol

ARTICLE 9

SOLE RISK ACCOUNT

Unless and until Contractor has notified GNPC that it wishes to appraise the
Discovery, GNPC may notify Contractor that it will at its sole cost, risk and
expense commence to appraise that Discovery, provided that within thirty (30) days
of such notification from GNPC, Contractor may elect to commence to appraise
that Discovery within its Work Programme.

9.2 Where an appraisal undertaken under Article 9.1 at the sole expense of GNPC results

in a determination that a Discovery is commercial, Contractor may develop the
Commercial Discovery upon reimbursement to GNPC of all expenses incurred
in undertaking the appraisal and arranging with GNPC satisfactory terms for the
payment of a premium equivalent to seven hundred per cent (700%) of such
expenses. Such premium shall not be reckoned as cost of Petroleum Operations
for the purpose of the Accounting Guide. In the event that Contractor declines to
develop said Discovery, Contractor shall relinquish the Development and Production
Area established by the Appraisal Programme conducted by GNPC under Article
9.1.

9.3 During the Exploration Period GNPC may, at its sole risk and expense, require

Contractor to continue drilling to penetrate and test horizons deeper than those
contained in the Work Programme of Contractor or required under Article 4.
GNPC may also at its sole risk ask the Contractor to test a zone or zones which
Contractor has not included in Contractor's test programme Notice of this shall be
given to Contractor in writing as early as possible prior to or during the drilling of the
well, but in any case not after Contractor has begun work to complete or abandon the
well. The exercise by GNPC of this right shall be in an agreed manner which
does not prevent Contractor from complying with its work obligations under
Article 4.3.

9.4 At any time before commencing such deeper drilling Contractor may elect to

S

embody the required drilling in its own exploration operation, in which case any
resulting Discovery shall not be affected by the provisions of this Article.

‘Where any sole risk deeper drilling results in a Discovery, GNPC shall have the

right, at its sole cost, risk and expense, to develop, produce and dispose of all
Petroleum from that deeper horizon, provided however that if at the time such
Petroleum is tested from the well, Contractor's Work Programme includes a well or
wells to be drilled to the same producing horizon, and provided that the well or wells
result (s) in a Petroleum producing well producing from the same horizon, Contractor
shall, after reimbursing GNPC for all costs associated with its Sole Risk deeper
drilling in said well, have the right to include production from that

Model Petroleum Agreement of Ghana (17/8/2000) 30
9.6

well in its total production for the purposes of establishing a Commercial
Discovery, and, if a Commercial Discovery is subsequently established, to
develop, produce and dispose of the Petroleum in accordance with the provisions of
this Agreement.

Alternatively, if at the time such Petroleum is tested from the well, Contractor's
Work Programme does not include a well to be drilled to said horizon, Contractor has
the option to appraise and for develop, as the case may be, the Discovery for its
account under the terms of this Agreement if it so elects within a period of sixty
(60) days after such Discovery. In such case, Contractor shall reimburse GNPC for
all expenses incurred by GNPC in connection with such sole risk operations, and
shall make satisfactory arrangements with GNPC for the payment of a premium
equivalent to seven hundred percent (700%) of such expenses.

9.7 During the term of this Agreement, GNPC shall have the right, at its sole cost, risk and

expense, and upon six (6) months prior notice to Contractor, to drill one (1) or two (2)
wells per Calendar Year within the Contract Area provided that the work intended to be
done by GNPC had not been scheduled for a Work Programme to be performed by
Contractor and the exercise of such right by GNPC and the arrangement made by
GNPC for undertaking such drilling do not prevent Contractor from satisfying its
work obligations. Within thirty (30) days after receipt of such notice Contractor may
elect to drill the required well or wells as part of Contractor's Exploration Operations.

9.8 In the event that a well drilled for the account and risk of GNPC in accordance with

Article 9.7 above results in a Discovery, GNPC shall have the right to appraise
and develop as the case may be or require Contractor to develop, after GNPC
declares a Commercial Discovery, such Commercial Discovery for a mutually
agreed service fee, so long as Contractor has an interest in the Contract Area, GNPC
taking all the interest risk and costs and hence having the right to all Petroleum produced
from the Commercial Discovery, provided however that Contractor has the option
to appraise and/or develop, as the case may be, the Discovery for its account under
the terms of this Agreement if it so elects within a period of sixty (60) days after
receipt of GNPC's written notice of such Discovery.

9.9 Contractor shall reimburse GNPC for all expenses incurred by GNPC in

connection with such sole risk operations, and shall make satisfactory
arrangements with GNPC for the payment of a premium equivalent to seven
hundred percent (700%) of such expenses before exercising the option under
Article 9.7. Such premium shall not be reckoned as Petroleum Costs for the
purposes of Accounting Guide.

9.10 In the event that Contractor declines to develop the Commercial Discovery or no

agreement is reached on the service fee arrangement as provided for in Article 9.8,

Contractor shall relinquish the Development and Production Area associated with such
Commercial Discovery.

Model Petroleum Agreement of Ghana (17/8/2000) 31

Model Petroleum Agreement of Ghana (17/8/2000) 32
9.11 Sole Risk operations under this Article shall not extend the Exploration Period nor the
term of this Agreement and Contractor shall complete any agreed programme of work
commenced by it under this Article at GNPC's sole risk, and subject to such provisions
hereof as the Parties shall then agree, even though the Exploration Period as defined in
Article 3 or the term of this Agreement may have expired.

9.12 GNPC shall indemnify and hold harmless Contractor against all actions, claims, demands
and proceedings whatsoever brought by any third party or the State, arising out of or in
connection with sole risk operations under this Article 9, unless such actions, claims,
demands and proceedings are caused by Contractor's negligence or willful misconduct.
ARTICLE 10

SHARING OF CRUDE OIL

10.1 Gross Production of Crude Oil from each Development and Production Area shall
(subject to a Calendar Year adjustment developed under the provisions of Article
10.7) be distributed amongst the Parties in the following sequence and
proportions:

a) Twelve and one half per cent (12.5%) of the Gross Production of Crude Oil shall
be delivered to the State as ROYALTY, pursuant to the provisions of the
Petroleum Law. Upon notice to Contractor, the State shall have the right to elect
to receive cash in lieu of its royalty share of such Crude Oil. The State's notice
shall be given to Contractor at least ninety (90) days in advance of each lifting
period, such periods to be established pursuant to the provisions of Article
10.7. In such case, said share of Crude Oil shall be delivered to Contractor and
it shall pay to the State the value of said share in cash at the relevant weighted
average Market Price for the relevant period as determined in accordance with
Article 11.7;

b) The State's AOE (as hereinafter defined) Share of Crude Oil, if any, shall be
distributed to the State out of the Contractor's share of Crude Oil determined under
Article 10.1 (d). The State shall also have the right to elect to receive cash in lieu
of the AOE share of Crude Oil accorded to it pursuant to Article 10.2.
Notification of said election shall be given in the same notice in which the State
notifies Contractor of its election to receive cash in lieu of Crude Oil under (a). In
such case, said share shall be delivered to Contractor and it shall pay to the State
the value of said share in cash at the relevant weighted average Market Price for
the relevant period as determined in accordance with Article 11.7;

c) After distribution of such amounts of Crude Oil as are required pursuant to (a),
the amount of Crude Oil, if any, shall be delivered to GNPC to the extent it is
entitled for Sole Risk operations under Article 9;

d) After distribution of such amounts of Petroleum as are required pursuant to (a)
and (c), the remaining Crude Oil produced from each Development and
Production Area shall be distributed to Contractor and, subject to (e) below, to
GNPC on the basis of their respective participating Interests pursuant to Article 2;

e) With respect to the participating Interest shares of production distributable to
GNPC pursuant to (d) above, and out of said share, in the event that any
advances were made by Contractor to GNPC pursuant to Article 2.9, and for

Model Petroleum Agreement of Ghana (17/8/2000) 33
so long as any such advances and interest thereon remain unrecovered by
Contractor, an amount of Crude Oil shall be delivered to GNPC sufficient in value
to reimburse it for its share of Production Costs paid by it to that date, until such
share of Production Costs has been fully reimbursed to it, after which an
amount of Crude Oil shall be delivered to Contractor equivalent in value to the
outstanding amounts of the aforesaid advances and interest until such advances
and interests are fully recovered by Contractor. Value for the purpose of
reimbursement to GNPC of Production Costs shall be the weighted average
market Price determined pursuant to Article 11.7 for Crude Oil delivered to
Contractor during the relevant Month.

10.2 At any time the State shall be entitled to a portion of Contractor's share of Crude Oil
then being produced from each separate Development and Production Area
(hereinafter referred to as "Additional Oil Entitlements" or "AOE") on the basis of
the after-tax inflation-adjusted rate of return ("ROR") which Contractor has
achieved with respect to such Development and Production Area as of that time.
Contractor's ROR shall be calculated on its NCF and shall be determined separately
for each Development and Production Area at the end of each Month in accordance
with the following computation:

@ Defimitions:

" NCF" means Contractor's net cash flow for the Month for which the
calculation is being made, and shall be computed in accordance with the
following formula:

NCF = x-y-z

where

non

x" equals all revenues received during such Month by Contractor from the
Development and Production Area, including an amount computed by
multiplying the amount of Crude Oil taken by Contractor during such Month in
accordance with Article 10.1 (d) and (e); excluding such Crude Oil taken by
Contractor for payment of interest in respect of Petroleum Costs incurred by
Contractor on GNPC's behalf, by the Market Price applicable to such Crude Oil
during the Month when lifted, plus any other proceeds specified in the
Accounting Guide received by Contractor, including, without limitation, the
proceeds from the sale of any assets to which Contractor continues to have title.
For the avoidance of doubt, "x" shall not include revenues from Crude Oil lifted
by Contractor which is part of another Party's entitlement (e.g. Crude Oil
purchased by Contractor from GNPC or the State) but shall include revenues
from Crude Oil owned by Contractor but lifted by another Party (e.g. Crude Oil
purchased by GNPC or the State from Contractor).

Model Petroleum Agreement of Ghana (17/8/2000) 34
"y" equals one-twelfth ('/12) of the income tax paid by the Contractor to the State
with respect to the Calendar Year in respect of the Development and Production
Area. If there are two (2) or more Development and Production Areas, the total
income tax paid by Contractor in accordance with the Petroleum Income Tax
Law 1987 shall for purposes of this calculation be allocated to the Development
and Production Area on the basis of hypothetical tax calculations for the separate
Development and Production Areas. The hypothetical tax calculation for each
Development and Production Area shall be determined by allocating the total
amount of tax incurred for each Calendar Year by Contractor under the Petroleum
ncome Tax Law to each Development and Production Area based on the ratio
that the chargeable income from a given Development and Production Area bears
to the total chargeable income of Contractor. The chargeable income of
Contractor is determined under section 2 of the Petroleum Income Tax Law and
the chargeable income of a Development and Production Area shall be calculated
y deducting from the gross income derived from or allocated to that Area those
expenses deductible under section 3 of the Petroleum Income Tax Law which
are reasonably allocable to that Area. A negative chargeable income for an
Area shall be treated as zero for purposes of this allocation and not more (or less)
than the total income tax paid by Contractor shall be allocated between the Areas.

non

z" equals all Petroleum Costs specified in the Accounting Guide and
expended by Contractor during such Month with respect to the Development and
Production Area, including any Petroleum Costs paid by Contractor on GNPC's
behalf, and not reimbursed by GNPC within the month, provided that all
Petroleum Costs for Exploration Operations not directly attributable to a specific
Development and Production Area shall for purposes of this calculation be
allocated to the Development and Production Area having the earliest date of
Commencement of Commercial Production; and provided further that for the
purpose of the ROR calculation Petroleum Costs shall not include any amounts in
respect of interest on loans obtained for the purposes of carrying out Petroleum
Operations.

"FA,", "SA,", "TA," and "ZA,," means First Account, Second Account, Third
Account and Fourth Account, respectively, and represent amounts as of the last day
of the Month in question as determined by the formulae in (b) below.

"FA, i", "SAn_i". "TA, i", and "ZA, i", respectively, mean the lesser of (i) the FAn,
SAy, TAy, or ZA., as the case may be, as of the last day of the Month immediately
preceding the Month in question, or (ii) zero. Stated otherwise, FA,_; shall equal
FA, as of the last day of the Month immediately preceding the Month in question
if such FA, was a negative number, but shall equal zero if such FA,, was a positive
number. Likewise, SA, ; shall equal SA, as of the last day of the Month
immediately preceding the Month in question if such SA, was a negative
number, but shall equal zero if such SA, was a positive

Model Petroleum Agreement of Ghana (17/8/2000) 35
number. Likewise TA, ; shall equal TA, as of the last day of the Month
immediately preceding the Month in question if such TA, was a negative number,
but shall equal zero if such TA, was a positive number. Likewise, ZA,,..; shall equal
ZA, as of the last day of the month immediately preceding the Month in question if
such ZA, was a negative number, but shall equal zero if such ZA, was a positive
number. In the ROR calculation for the first Month of Petroleum Operations, FA) i,
SA, _i, TA.4 and ZA,,..; shall be zero.

"i" for the month in question equals one (1) subtracted from the quotient of the United
States Industrial Goods Wholesale Price Index ("USIGWPI) for the Month second
preceding the Month in question (e.g. use August data for October's computation)
as first reported in the International Financial statistics of the International Monetary
Fund, divided by the USIGWPI for the same second preceding Month of the
immediately preceding Calendar Year as first reported in the International Financial
Statistics of the International Monetary Fund. If the USIGWPI ceases to be published,
a substitute U.S. Dollar-based price index shall be used.

'n" refers to the nth Month in question.

n-l" refers to the Month inunediately preceding the nth Month

b) Formulae:

135+Z)\\
FA 12
» =(FA,,_i(1+ ) + NCF

SA, = (S4,,_, (1+ —") + NCF

In the calculation of SA, an amount shall be subtracted from NCF identical to the value
of any AOE which would be due to the State if reference were made hereunder only to
the FA..

0225+ D\\
TA. = (TA, (I+) 12. +NCF

In the calculation of TA, an amount shall be subtracted from NCF identical to the value
of any AOE which would be due to the State if reference were made hereunder only to
the FA. and SA..

Model Petroleum Agreement of Ghana (17/8/2000) 36
ZAy _ (ZAw-M(1E (027 5, *)9)) 4 NCF

Tn the calculation of ZA,, an amount shall be subtracted from NCF identical to the value
of any AOE which would be due to the State if reference were made hereunder
only to the FA., SA,, and TA..

c) Prospective Application:
The State's AOE measured in barrels of oil will be as follows:

i) If FA,,, SA,,, TA,, and ZA, are all negative, the State's AOE for the

Month in question shall be zero;

ii) IfFA,, is positive and SA., TA. and ZA, are all negative, the State's AOE
for the Month in question shall be equal to the absolute amount resulting
from the following monetary calculation:

ceeeeseeeeeeeeeeeeeeee of the FA, for that Month divided by the weighted
average Market Price as determined in accordance with Article 11.7.

iii) Ifboth FA,, and SA,, are positive, but both TA. and ZA, are negative, the
State's AOE for the Month in question shall be equal to an absolute
amount resulting from the following monetary calculation:

the aggregate Of 0... of FA,, for that Month plus...
of the SA,, for that Month all divided by the weighted average Market
Price as determined in accordance with Article 11.7.

iv) IfFA,,, SA. and TA, are all positive but ZA, is negative, the State's AOE
for the Month in question shall be equal to the absolute amount resulting
from the following monetary calculation:

the aggregate Of... of the FA, for that Month plus «0.00.0...
of the SA,, for that Month plus of the TA, for that
Month all divided by the weighted average Market Price as
determined in accordance with Article 11.7.

v) If FA,, SA., TA. and ZA,, are all positive, the State's AOE for the
Month in question shall be equal to the absolute amount resulting from
the following monetary calculation:

the aggregate of. of the FA, for that Month plus .... of the
SA,, for that Month plus . see Of the TA,, for that Month plus
seeeteeeee of the ZA, for that Month all divided by the weighted average
Market Price as determined in accordance with Article 11.7.

Model Petroleum Agreement of Ghana (17/8/2000) 37
d) The AOE calculations shall be made in U.S. Dollars with all non-dollar
expenditures converted to U.S. Dollars in accordance with Section 1.3.5 of
Annex 2. When the AOE calculation cannot be definitively made because of
isagreement on the World Market Price or any other factor in the formulae,
then a provisional AOE calculation shall be made on the basis of best estimates
of such factors, and such provisional calculation shall be subject to correction
and revision upon the conclusive determination of such factors, and
appropriate retroactive adjustments shall be made.

e) The AOE shall be calculated on a monthly basis, with the AOE to be paid
commencing with the first Month following the Month in which the FAr, SAc,
TAr, or ZA,,, (as applicable) becomes positive. Because the precise amount of
the AOE for a Calendar Year cannot be determined with certainty until
after the end of that Calendar year, deliveries (or payments in lieu) of the AOE
with respect to a Month shall be made during such Calendar Year based
upon the Contractor's good faith estimates of the amounts owing, with any
adjustments following the end of the Calendar Year to be settled pursuant to
the procedures agreed to pursuant to Article 10.7. Final calculations of the AOE
shall be made within thirty (30) days following the filing by the Contractor of
the annual tax return for such Calendar year pursuant to the Petroleum
Income Tax Law, and the amount of the AOE shall be appropriately adjusted
in the event of a subsequent adjustment of the amount of tax owing on such
term.

10.3 GNPC shall act as agent for the State in the collection of all Petroleum or money
accruing to the State under this Article and delivery or payment to GNPC by
Contractor shall discharge Contractor's liability to deliver the share of the State.

10.4 The State or GNPC, having met the requirements of Article 15.1, may elect, in
accordance with terms and conditions to be mutually agreed by the Parties, that all or part
of the Crude Oil to be distributed to the State or to GNPC pursuant to this Article shall be
sold and delivered by the State or GNPC to Contractor or its Affiliate for use and disposal
and in such case Contractor or its Affiliate shall pay to the State or to GNPC, as the case
may be, the Market Price for any Crude Oil so sold and delivered. Market Price for
purposes of this Article 10.4 shall be the amounts actually realised by Contractor or
said Affiliate on its resales of said Crude Oil in arm's length commercial transactions,
or for its other resales or dispositions of said Crude Oil, based upon world market
prices determined in the manner specified in Article 11.7(b).

10.5 Ownership and risk of loss of all Crude Oil produced from the Contract Area which is
purchased, and all of its percentage Interest or other Crude Oil lifted, by Contractor shall
pass to Contractor at the outlet flange of the marine terminal or other storage facility for
loading into tankers or other transportation equipment referred to in Article 11.1.

Model Petroleum Agreement of Ghana (17/8/2000) 38
10.6 Subject to the provisions of Article 15 hereof, Contractor shall have the right freely to export
and dispose of all the Petroleum allocated and/or delivered to it pursuant to this Article.

10.7 The Parties shall through consultation enter into supplementary agreements
concerning Crude Oil lifting procedures, lifting and tanker schedules, loading
conditions, Crude Oil metering, and the settlement of lifting imbalances, if any, among
the Parties at the end of each Calendar Year. The Crude Oil to be distributed or
otherwise made available to the Parties in each Calendar Year in accordance with the
preceding provisions of this Article shall insofar as possible be in reasonably equal
monthly quantities.

ARTICLE 11

MEASUREMENT AND PRICING OF CRUDE OIL

11.1 Crude Oil shall be delivered by Contractor to storage tanks constructed,
maintained and operated in accordance with applicable laws and good oilfield
practice. Crude Oil shall be metered or otherwise measured for quantity and tested
for quality in such storage tanks for all purposes of this Agreement. Any Party may
request that measurements and tests be done by an internationally recognised
inspection company. Contractor shall arrange and pay for the conduct of any
measurement, or test so requested provided, however, that in the case of (1) a test
requested for quality purposes and (2) a test requested on metering (or
measurement) devices, where the test demonstrates that such devices are accurate
within acceptable tolerances, the Party requesting the test shall reimburse
Contractor for the costs associated with the test or tests.

11.2 GNPC or its authorised agent shall have the right;
a) to be present at and to observe such measurement of Crude Oil; and
b) to examine and test whatever appliances are used by Contractor therefor.

11.3 In the event that GNPC considers Contractor's methods of measurement to be
inaccurate GNPC shall notify Contractor to this effect and the Parties shall meet within
ten (10) days of such notification to discuss the matter. Where after thirty (30) days
the Parties cannot agree over the issue they shall refer for resolution under Article 24
the sole question of whether Contractor's method of measuring Crude Oil is accurate
and reasonable. Retrospective adjustments to measurements shall be made where
necessary to give effect to the decision rendered under Article 24.

11.4 If upon the examination or testing of appliances provided for in Article 11.2 any such
appliances shall be discovered to be defective:

a) Contractor shall take immediate steps to repair or replace such appliance; and

b) subject to the establishment of the contrary, such error shall be deemed to have
existed for three (3) months or since the date of the last examination and testing,
whichever occurred more recently.

Model Petroleum Agreement of Ghana (17/8/2000) 39
Model Petroleum Agreement of Ghana (17/8/2000) 40

Model Petroleum Agreement of Ghana (17/8/2000) 41
11.5 In the event that Contractor desires to adjust, repair or replace any measuring
appliance, it shall give GNPC reasonable notice to enable GNPC or its authorised agent
to be present.
11.6 Contractor shall keep full and accurate accounts concerning all Petroleum
measured as aforesaid and provide GNPC with copies thereof on a monthly basis, not
later than ten (10) days after the end of each month.

11.7 The market price for Crude Oil delivered to Contractor hereunder shall be
established with respect to each lifting as follows:

a)

b)

¢)

d)

e)

on Crude Oil sold by Contractor in arm's length commercial transactions, the
Market Price shall be the price actually realized by Contractor on such sales;

On other sales by Contractor, on exports by Contractor without sale and on sales
under Article 15.2, the Market Price shall be determined by reference to world
market prices of comparable Crude Oils sold in arm's length transactions
for export in the major world petroleum markets, and adjusted for oil quality,
location and conditions of pricing, delivery and payment;

sales in arm's length commercial transactions shall mean sales to purchasers
independent of the seller, which do not involve Crude Oil exchange or barter
transactions, government to government transaction, sales directly or
indirectly to Affiliates, or sales involving consideration other than payment in U.S.
Dollar or currencies convertible thereto, or affected in whole or in part by
considerations other than the usual economic incentives for commercial arm's
length Crude Oil sales;

the price of Crude Oil shall be expressed in U.S. Dollars per barrel, F.O.B. the
point of delivery by Contractor;

if the quality of Crude Oils produced from the Contract Area is different, the
market Price shall be determined separately for each type sold and/or
exported by Contractor.

11.8 Contractor shall notify GNPC of the market Price determined by it for its
respective lifting during each Quarter not later than thirty (30) days after the end of
that Quarter.

11.9 If GNPC considers that the price notified by Contractor was not correctly
determined in accordance with the provisions of Article 11.7, it shall so notify
Contractor not later than thirty (30) days after notification by Contractor of such price,
and GNPC and Contractor shall meet not later than twenty (20) days thereafter to
agree on the correct market price.

11.10 In the event that GNPC and Contractor fail to agree upon the commencement of
meetings for that purpose, the Market Price shall be referred for determination in
accordance with Article 24 of this Agreement.

Model Petroleum Agreement of Ghana (17/8/2000) 42
ARTICLE 12

TAXATION AND OTHER IMPOSTS

121 No tax, duty, fee or other impost shall be imposed by the State or any Political
Subdivision on Contractor, its Subcontractors or its Affiliates in respect of
activities related to Petroleum Operations and to the sale and export of Petroleum other
than as provided in this Article.

12.2 Contractor shall be subject to the following:
a) Royalty as provided for in Article 10;

b) Income Tax in accordance with the Petroleum Income Tax Law 1987 (PNDC L188)
levied at the rate of. percent -%);

c) Additional Oil Entitlement as provided for in Article 10...... 2;

d

S

Payments for rental of Government property, public lands or for the provisions of
specific services requested by Contractor from public enterprises;
provided, however, that the rates charged Contractor for such rentals or
services shall not exceed the rates charged to other members of the public who
receive similar services or rentals;

e) Surface rentals payable to the State pursuant to Section 18 of the Petroleum Law
per square kilometre of the area remaining at the beginning of each Contract
Year as part of the Contract Area, in the amounts as set forth below.

Phase of Operation Surface Rentals Per Annum
hiitial Exploration Perio US $ 30 per sq. km.
1st Extension Period US $ 50 per sq. km.

2nd Extension Period US $ 75 per sq. km.

Development & Production Area US $100 per sq. km.

f) Taxes, duties, fees or other imposts of a minor nature and amount insofar as they
do not relate to the stamping and registration of this (1) Agreement, (2) any
assignment of interest in this Agreement, or (3) any contract in respect of Petroleum
Operations between Contractor and any Subcontractor.

Model Petroleum Agreement of Ghana (17/8/2000) 43
12.3 Save for withholding tax at a rate of ten percent (10%) from the aggregate amount due
to any Subcontractor if and when required by Section 27 (1) of the Petroleum Income
Tax Law, Contractor shall not be obliged to withhold any amount in respect of tax
from any sum due from Contactor to any Subcontractor.

12.4 Contractor shall not be liable for any export tax on Petroleum exported from Ghana
and no duty or other charge shall be levied on such exports. Vessels or other means
of transport used in the export of Contractor's Petroleum from Ghana shall not be liable
for any tax, duty or other charge by reason of their use for that purpose.

12.5 Subject to the local purchase obligations hereunder, Contractor and
Subcontractors may import into Ghana all plant, equipment and materials to be used
solely and exclusively in the conduct of Petroleum Operations without payment of
customs and other duties, taxes, fees and charges on imports save minor
administrative charges;

PROVIDED THAT:

a) GNPC shall have the right of first refusal for any item imported duty free wider
this Article which is later sold in Ghana; and

b) where GNPC does not exercise its right of purchase Contractor may sell to any
other person only subject to all import duty and taxes as if such items were
being imported at the time of such sale; provided, however, that no duty or tax
shall be levied if the purchaser could have imported the item sold free of duty or
tax under an exemption similar to Contractor's hereunder.

12.6 Foreign National Employees of Contractor or its Affiliates, and of its
Subcontractors, shall be permitted to import into Ghana free of import duty their
personal and household effects in accordance with Section 22.7 of PNDCL 64;
provided, however, that no property imported by such employee shall be resold by such
employee in Ghana except in accordance with Article 12.5.

12.7 Subject to GNPC's rights under Articlel9, Contractor, Subcontractors and
Foreign National Employees shall have the right to export from Ghana all
previously imported items as defined. Such exports shall be exempt from all
customs and other duties, taxes, fees and charges on exports save minor
administrative charges.

12.8 The Ghana Income Tax law applicable generally to individuals who are not
employed in the petroleum industry shall apply in the same fashion and at the same
rates to employees of Contractor, its Affiliates and its Subcontractors;

Model Petroleum Agreement of Ghana (17/8/2000) 44
provided, however, that Foreign National Employees of Contractor, its Affiliates, and
its Subcontractors shall be exempt from the income tax and withholding tax liabilities if
they are resident in Ghana for thirty (30) days or less in any Calendar Year.

12.9 It is the intent of the Parties that payments by Contractor of tax levied by the
Petroleum Income Tax Law qualify as creditable against Contractor's United
States federal income tax liability. Should the United States Internal Revenue
Service determine that the Petroleum Income Tax Law does not impose a
creditable tax, the Parties agree to negotiate in good faith with a view to
establishing a creditable tax on the precondition that no adverse effect should occur
to the economic rights of GNPC or the State.

Model Petroleum Agreement of Ghana (17/8/2000) 45
ARTICLE 13

FOREIGN EXCHANGE TRANSACTIONS.

13.1 Contractor shall for the purpose of this Agreement be entitled to receive, remit, keep
and utilise freely abroad all the foreign currency obtained from the sales of the
Petroleum assigned to it by this Agreement or purchased hereunder, or from transfers,
as well as its own capital, receipts from loans and in general all assets thereby acquired
abroad. Upon making adequate arrangements with regard to its commitment to conduct
Petroleum Operations, Contractor shall be free to dispose of this foreign currency or
assets as it deems fit.

13.2 Contractor shall have the right to open and maintain in Ghana bank accounts in
foreign currency and Ghanaian currency. No restriction shall be made on the
import by Contractor in an authorised manner of funds assigned to the
performance of the Petroleum Operations and Contractor shall be entitled to
purchase Ghanaian currency through authorised means, without discrimination, at the
prevailing rate of exchange; provided, however, that such prevailing rate applicable
to Contractor hereunder for all transactions for converting Ghanaian currency into
U.S. Dollars, and vice versa, shall be at a buying or selling, as the case may be, rate
of exchange not less favourable to Contractor than that quoted by the State or its
foreign exchange control authority to any person or entity on the dates of such
conversion (excepting those special rates provided by the State to discretely defined
groups for special, limited purposes).

13.3 Contractor shall be entitled to convert in an authorised manner into foreign
currencies of its choice funds imported by Contractor for the Petroleum
Operations and held in Ghana which exceeds its local requirements at the
prevailing rate of exchange referred to in Article 13.2 and remit and retain such
foreign currencies outside Ghana.

13.4 In the event of resale by Contractor or its Affiliate of Crude Oil purchased from the
State or GNPC, the State or GNPC shall have the right to request payment for such
sales of its share of production to Contractor or its Affiliate to be held in the foreign
currency in which the resale transaction took place or in U.S. Dollars.

13.5 Contractor shall have the right to make direct payments outside of Ghana from its home
offices in the United States of America, and elsewhere, to its Foreign National
Employees, and to those of its Subcontractors and suppliers 'not resident in Ghana! (as
that term is defined in Section 160 of the Internal Revenue Act 2000 (Act 592)) for
wages, salaries, purchases of goods and performance of services, whether imported
into Ghana or supplied or performed therein for Petroleum Operations carried out
hereunder, in accordance with the provisions of this Agreement, in respect of
services performed within the framework of this

Model Petroleum Agreement of Ghana (17/8/2000) 46
Agreement, and such payments shall be considered as part of the costs incurred in
Petroleum Operations. In the event of any changes in the location of Operator's home
or other offices, Operator shall so notify GNPC and the State.

13.6 All payments which this Agreement obligates Contractor to make to GNPC or the State,
including income taxes, shall be made in U.S. Dollars, except as requested otherwise
pursuant to Article 13.4 above. All payments shall be made by telex transfer in
immediately available funds to a bank to be designated by GNPC or the State, and
reasonably accessible to Contractor by way of its being able to receive payments made
by Contractor and give a confirmation of receipt thereof, or in such other manner as
may be mutually agreed.

13.7 All payments which this Agreement obligates GNPC or the State to make to
Contractor shall be made in U.S. Dollars. All payments shall be made by telex
transfer in immediately available funds to a commercial bank in the United States of
America to be designated by Contractor, and reasonably accessible to GNPC or the
State by way of its being able to receive payments made by GNPC or the State and
give confirmation of receipt thereof, or in such other manner as may be mutually
agreed.

Model Petroleum Agreement of Ghana (17/8/2000) 47
ARTICLE 14

SPECIAL PROVISIONS FOR NATURAL GAS PART I

- GENERAL

14.1 Contractor shall have the right to use Natural Gas produced from any
Development and Production Area for Petroleum Operation within the Contract Area
such as reinjection for pressure maintenance and/or power generation.

14.2 Contractor shall have the right to flare Natural Gas:

a) to the extent provided in an approved Development Plan;
b) during production testing operations;

c) when required for the safety of persons engaged in Petroleum Operations in
accordance with Petroleum Industry practice;

d) where reinjection is inadvisable from the point of view of good reservoir or
petroleum engineering practice; or

e) as otherwise authorised by the Minister.

14.3 Contractor shall have the right to extract condensate and Natural Gas liquids for
disposition under the provisions relating to Crude Oil. Residual Natural Gas
remaining after the extraction of condensate and Natural Gas liquids is subject to the
provisions of this Article.

PART H -ASSOCIATED GAS

14.4 Based on the principle of full utilisation of Associated Gas and without substantial
impediment to Crude Oil production, the Development Plan of each Development and
Production Area shall include a plan of utilisation for Associated Gas.

14.5 If Contractor considers that production processing and utilisation of Associated Gas
from any Development and Production Area to be non-economic, GNPC shall
have the option to offtake such Associated Gas at the outlet flange of the gas-oil
separator at its Sole Risk for its own use and to that end the Development Plan
proposed by Contractor shall include:

a) a statement of the facilities necessary for the delivery to GNPC of such
Associated Gas; and

Model Petroleum Agreement of Ghana (17/8/2000) 48
b) a plan for the reinjection of such Associated Gas into the reservoir.

14.6 If GNPC elects to offtake Associated Gas under Article 14.5 above, GNPC shall pay
for the cost of any additional facilities and any related production cost required
for the delivery of the gas to GNPC, provided that:

a) if Contractor subsequently wishes to participate in GNPC's gas utilisation
programme, it shall reimburse GNPC for the costs of such facilities plus a
premium of three hundred percent (300%); or

b) _ if Contractor subsequently develops a gas utilisation programme and requires the
use of such facilities, Contractor shall pay GNPC an agreed fee for such use.

PART III - NON-ASSOCIATED GAS

14.7 Contractor shall notify the Minister in writing as soon as any Discovery of Non-
Associated Gas is made in the Contract Area.

14.8 As soon as possible after the technical evaluation of the test results of such
Discovery is complete and in any event not later than one hundred eighty (180) days
from the date of Discovery, Contractor shall by a further notice in writing to the
Minister (the "Notice") indicate whether in Contractor's opinion the Discovery
merits Appraisal.

14.9 Where Contractor's Notice indicates that the Discovery does not at that time merit
Appraisal but may merit Appraisal or additional evaluation at a later date during the
Exploration Period or during the initial period under a new Agreement made pursuant
to Article 14.18 below, then Contractor need not submit a proposed Appraisal
Programme at that time but instead shall indicate what other studies or evaluations may
be warranted before an Appraisal Programme is undertaken. Where Contractor's
Notice indicates that the Discovery will not merit appraisal at any time during the
Exploration Period or during the initial period under a new Agreement made
pursuant to Article 14.18, then GNPC may by Notice to Contractor require
Contractor to relinquish the rights to the Non-Associated Gas within that Discovery
Area.

Model Petroleum Agreement of Ghana (17/8/2000) 49
14.10 Where Contractor's Notice indicates that the Discovery merits the drilling of one or
more Appraisal Wells at that time, Contractor shall prepare and submit to the JMC the
appropriate Appraisal Programme which Programme shall be scheduled to be
completed within two (2) years of the submission of the Notice to the Minister.

Model Petroleum Agreement of Ghana (17/8/2000) 50
14.11 Not later than ninety (90) days from the date on which the appraisal Programme
relating to a Discovery is concluded, Contractor shall submit to the Minister a report
containing the results of the Programme. If the report concludes that the Discovery
merits commercial assessment, Contractor shall notify the Minister within one
hundred eighty (180) days from the date on which the Appraisal Programme
relating to the Discovery was completed of a Programme of such assessment and
shall conduct such programme during rest of the Exploration Period and, if
applicable, during the initial period under a new Agreement made pursuant to Article
14.18. Notwithstanding the above, Contractor may also notify the Minister that
commercial assessment of the Discovery is not warranted at that time but the
Discovery may merit such assessment at a later date during the Exploration Period
or during the initial period aforesaid. If Contractor so notifies the Minister, Contractor
shall also indicate what other studies or evaluation may be warranted before a
commercial assessment is undertaken.

14.12 The purpose of the commercial assessment shall be to study the uses to which
production from the Discovery Area, separately or together with any Natural Gas
referred to in Part II of this Article 14, can be devoted and whether involving
exports or domestic utilisation. As part of the assessment, the Parties shall also pursue
discussions on the required contractual arrangements for disposition of the Natural Gas to
potential purchasers and/or consumers of the Natural Gas.

14.13 Contractor may consult with the other Parties and may make appropriate
representations proposing changes in the fiscal and other provisions of this
Agreement which may, in the opinion of Contractor, affect the above
determinations made pursuant to Articles 14.10 and 14.11. The other Parties may, where
feasible and in the best interests of the Parties, agree to make such changes or
modifications in the existing arrangements.

14.14 Nothing in this Part III of Article 14 shall be read or construed as requiring
Contractor to relinquish any area

i) which constitutes or forms part of another Discovery Area in respect of which
Contractor has given to the Minister a separate notice indicating that such
Discovery merits confirmation or commercial assessments; or

ii) which constitutes or forms part of a Development and Production Area. PART

IV NATURAL GAS PROJECTS

14.15 If at any time during the commercial assessment Contractor informs the Minister in
writing that the Discovery can be produced commercially, it shall as soon as
reasonably possible thereafter submit to the Minister and to GNPC its proposals

Model Petroleum Agreement of Ghana (17/8/2000) 51
for an agreement relating to the development of the Discovery on the principles set
forth in this Part IV of Article 14. The State and GNPC undertake on receipt of such
notice to negotiate in good faith with Contractor with a view to reaching agreement on
terms for such production. Any such agreement will be based on terms and fiscal
requirements which shall be no less favourable to Contractor than those provided for
in Articles 10 and 11 and which take full account of the legitimate interest of the
State as the resource owner.

14.16 If at any time during the commercial assessment Contractor has identified a market
in Ghana for the reserves of Associated and/or Non-Associated Gas or any part thereof
that can be saved without prejudice to an export project, the Parties shall proceed in
good faith to negotiate the appropriate contractual arrangements for the disposition of
the Gas. In the event of a domestic market for such Gas, Contractor shall receive for
delivery onshore of its share of the Gas a price to be agreed between GNPC and
Contractor taking into account among other things the cost of developing the Gas and
the uses which will be made of the Gas.

14.17 In the event of a Discovery of Natural Gas in the Contract Area which is to be
developed and commercially produced, the provisions of this Agreement in
respect to interests, rights and obligations of the Parties regarding Crude Oil shall apply
to Natural Gas, with the necessary changes in points of detail, except with respect to
specific provisions in this Agreement concerning Natural Gas and different or
additional provisions concerning Natural Gas which may be agreed by the Parties in
the future.

a) The system for the allocation of Natural Gas among the Parties shall follow the
same general format as Article 10.1 provides for Crude Oil, with the exception
that the royalty to be delivered to the State on Natural Gas shall be at the rate of
five percent (5%) of the annual Gross Production of Natural Gas as an incentive
to enhance the viability of a Gas project on the basis herein provided for.

b) The Parties recognise that projects for the Development and Production of
Natural Gas are generally long-term in nature for both the project developers and
the customers who purchase the Natural Gas. Substantial investments and
dedication of facilities require long-term commitments on both sides. This
Agreement, being for a specific term of years, may not cover the length of time
for which customers in given cases will require commitments on the part of the
Parties to this Agreement to deliver their respective shares of the output.
Accordingly the Parties agree to consider undertaking such commitments
where reasonably required for the efficient and viable development of a
Natural Gas project. It is recognised that, unless otherwise agreed by the Parties
hereto, Contractor will have no right or interest in the project or the Natural Gas
produced and delivered after the term of this Agreement has expired.

Model Petroleum Agreement of Ghana (17/8/2000) 52
c) hi the event that Contractor or an Affiliate decides to construct facilities to
receive Natural Gas from the Development and Production Area for further
processing or for use as a feedstock or fuel in order to convert such Natural Gas
into one or more commercially marketable products, the Contractor shall be
entitled to pay for such gas the price paid by the State or GNPC under Article
14.16.

d) The Parties will consider collaboration in obtaining any common external
financing available for Natural Gas processing or Natural Gas utilisation
facilities, including project financing; however, each Party shall remain free to
finance externally its share of such facilities to the extent it prefers to do so.

14.18 a) Where Contractor has during the continuance of the Exploration Period made a
Discovery of Non-Associated Gas but has not before the end of the
Exploration Period declared that Discovery to be commercial, the State and
GNPC will, if Contractor so requests, enter into a new Petroleum Agreement with
Contractor in respect of the Discovery Area to which that Discovery relates;

b) The State and GNPC shall not be under any obligation to enter into an
Agreement pursuant to Article 14.18(a) unless before the end of the
Exploration Period Contractor has carried out an Appraisal Programme in
respect of that Discovery pursuant to Article 14.10 and submitted to the
Minister a report thereon pursuant to Article 14.11, or has notified the
Minister of reasonable arrangements to undertake and complete such an
Appraisal Programme during the period provided for in (c) (i) below:

c) A Petroleum Agreement entered into pursuant to Article 14.18 (a):

i) _ shall unless the Discovery in respect of which the Agreement has been made
is declared by Contractor to be commercial continue in force for an initial
period not exceeding five (5) years;

ii) shall in the event that the Discovery is declared by Contractor to be
commercial

a) continue in force for an aggregate period not exceeding thirty (30)
years;

b) include, or be deemed to include, all the provisions which,
mutatis mutandis, would have applied to a commercial
Discovery of Non-Associated Gas if Contractor had declared such
Discovery to be commercial under this Agreement;

Model Petroleum Agreement of Ghana (17/8/2000) 53.
iii) shall contain in respect of the initial period or of any renewal period
details of the evaluations or studies which Contractor proposes to
undertake in order to determine or keep under review the
commerciality of the Discovery

iv) shall confer on GNPC preemptive rights in respect of the Gas
contained in the reservoir to which the Discovery relates substantially in
the form of the provisions hereinafter set out in Article 14.18 (e).

In the event that the Parties are unable to agree to the detailed terms of the
Petroleum Agreement contemplated in Article 14.18(a) and the Exploration
Period expires, GNPC itself, or a third party may, at its sole risk and
expense, complete the Appraisal Programme relating to the Discovery
and/or develop the Discovery, provided that Contractor shall have the right of
first refusal in respect of any transaction proposed by GNPC or such third
party for the development of the Discovery.

d) Where Contractor has not, before the end of the initial period, declared the
Discovery to be commercial and the Minister has in his discretion
determined that further evaluation or studies may be required before the
Discovery can be declared commercial, the right of Contractor to retain the
Discovery Area shall continue for a further period not exceeding in the
aggregate five (5) years. The right of Contractor to retain the Discovery Area
aforesaid shall be secured by the renewal of the Agreement referred to in Article
14.18 (a) or where necessary by a new Agreement entered into by the Parties for
that purpose.

e) i) Where Contractor has not declared the Discovery to be commercial, if
GNPC has identified a market for the Gas contained in the reservoir to
which the Discovery relates, or any part thereof, it may at any time during
the initial period or the aggregate period referred to in (d) above serve on
Contractor a notice giving particulars of the quantities of Gas required to
serve that market and the price offered;

ii) Within three (3) months from the receipt of a notice as aforesaid
Contractor may declare the Discovery to be commercial and in
accordance with the Agreement and the Petroleum Law prepare and
submit to the Minister a Development Plan for the production of the Gas
in association with GNPC to serve the market identified at the price
offered;

iii) If Contractor has not, within the period of three (3) months aforesaid,
declared the Discovery to be commercial, GNPC may at its sole risk and
expense develop the Discovery to the extent necessary to meet the
requirements of the market identified as aforesaid, and in that event the

Model Petroleum Agreement of Ghana (17/8/2000) 54
Contractor shall cease to have any lights in respect of the Gas in the
reservoir required for that purpose.

Model Petroleum Agreement of Ghana (17/8/2000)

55
ARTICLE 15

DOMESTIC SUPPLY REQUIREMENTS (CRUDE OIL)

15.1 Crude Oil for consumption in Ghana (in this Article called the "Domestic Supply
Requirement") shall be supplied, to the extent possible, by the State and GNPC from their
respective entitlements under this Agreement and under any other contract for the
production of Crude Oil in Ghana.

15.2 In the event that Crude Oil available to the State pursuant to Article 15.1 is insufficient to
fulfill the Domestic Supply Requirements, Contractor shall be obliged together with any
third parties which produce Crude Oil in Ghana, to supply a volume of Crude Oil to
be used for such Domestic Supply Requirements, calculated on the basis of the ratio
of Contractor's entitlement to Crude Oil under Article 10.1 (d) to the similar entitlements of all
such third parties and provided that Contractor's obligation to supply Crude Oil for purposes
of meeting the Domestic Supply Requirement shall not exceed the total of
Contractor's said entitlement under this Agreement. GNPC shall purchase any Crude Oil
supplied by Contractor pursuant to this Article at the weighted average Market Price determined
under Article 11.7 for the Month of delivery, and GNPC shall pay such prices in accordance
with Article 13.7 within thirty (30) days after receipt of invoice, failing which
Contractor's obligations in respect of the Domestic Supply Requirement under this
Article 15 shall be suspended until payment is made good, at which time deliveries shall be
resumed subject to any alternative commitments that may have been reasonably
entered into by Contractor to dispose of the Domestic Supply Requirement Crude Oil during
the period of default in payment.

Model Petroleum Agreement of Ghana (17/8/2000) 56
ARTICLE 16

INFORMATION AND REPORTS : CONFIDENTIALITY

16.1 Contractor shall keep GNPC regularly and fully informed of operations being
carried out by Contractor and provide GNPC with all information, data, (film,
paper and digital forms), samples, interpretations and reports, (including progress and
completion reports) including but not limited to the following:

a)

b)

c)

d)

8)

h)

i)
D

processed seismic data and interpretations thereof;
well data, including but not limited to electric logs and other wireline surveys, and

mud logging reports and logs, samples of cuttings and cores and analyses made
therefrom;

any reports prepared from drilling data or geological or geophysical data,
including maps or illustrations derived therefrom;

well testing and well completion reports;

reports dealing with location surveys, seabed conditions and seafloor hazards and
any other reports dealing with well, platform or pipeline locations;

reservoir investigations and estimates regarding reserves, field limits and
economic evaluations relating to future operations;

daily, weekly, monthly and other regular reports on Petroleum Operations:

comprehensive final reports upon the completion of each specific project or
operation;

contingency programmes and reports on safety and accidents:

procurement plans, Subcontractors and contracts for the provision of services
to Contractor.

Data shall be provided on film, paper and in digital format. In respect of the
reports, including text and graphics, paper and digital copies shall be submitted.

16.2 Contractor shall have the right to retain for its own use in connection with the
conduct of Petroleum Operations under this Agreement copies of data, well logs,
maps, magnetic tapes, other geological and geophysical information, portions of core
samples and copies of reports, studies and analyses, referred to in Article 16.1.

Model Petroleum Agreement of Ghana (17/8/2000) 57
16.3 Not later than ninety (90) days following the end of each Calendar Year,
Contractor shall submit to GNPC a report covering Petroleum Operations
performed in the Contract Area during such Calendar Year. Such report shall
include, but not be limited to:

a) a statement of the number of Exploration Wells, Appraisal Wells and
Development Wells drilled, the depth of each such well, and a map on which
drilling locations are indicated;

b) a statement of any Petroleum encountered during Petroleum Operations, as
well as a statement of any fresh water layers encountered and of any other
minerals discovered;

c) astatement of the quantity of Petroleum produced and of all other minerals
produced therewith from the same reservoir or deposit;

d) asummary of the nature and extent of all exploration activities in the Contract
Area;

e) ageneral summary of all Petroleum Operations in the Contract Area; and

0 a statement of the number of employees engaged in Petroleum Operations in
Ghana, identified as Ghanaian or non-Ghanaian. Contractor will inform the
latter that details as to nationality are required by GNPC and that Contractor
is available to assist them to supply that information.

16.4 All data, information and reports including interpretation and analysis supplied by
Contractor pursuant to this Agreement shall be treated as confidential and shall

not be disclosed by any Party to any other person without the express written
consent of the other Parties.

16.5 The provisions of Article 16.4 shall not prevent disclosure:
a) by GNPC or the State:
i) to any agency of the State or to any adviser or consultant to GNPC or
the State; or
ii) for the purpose of obtaining a Petroleum Agreement in respect of any
acreage adjacent to the Contract Area.

b) by Contractor:

i) to its Affiliates, advisers or consultants;

Model Petroleum Agreement of Ghana (17/8/2000) 58
ii) to a bona fide potential assignee of all or part of Contractor's Interest
hereunder provided GNPC is notified concerning such potential
assignee, subject to approval of GNPC (not to be unreasonably
withheld);

iii) to banks or other lending institutions for the purpose of seeping
external financing of costs of the Petroleum Operations;

iv) to non-Affiliates who shall provide services for the Petroleum
Operations, including Subcontractors, vendors and other service
contractors, where this is essential for their provision of such
services, and provided GNPC is notified about such disclosure;

v) to governmental agencies for obtaining necessary rulings, permits,
licenses and approvals, or as may be required by applicable law or
financial stock exchange, accounting or reporting practices, and
provided GNPC is notified about such disclosure; or

vi) to such persons and for such purposes as the Joint Management
Committee may permit from time to tun’ e.

c) by any Party:

i) to the extent necessary in any Arbitration Proceedings or proceedings
before a Sole Expert or in proceedings before any court;

ii) with respect to data, etc., which already through, no fault of the
disclosing Party is in the public domain.

16.6 Any Party disclosing information or providing data to any third party under this
Article shall require such persons to observe the confidentiality of such data.

Model Petroleum Agreement of Ghana (1718/2000) 59
ARTICLE 17

INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION

17.1 GNPC shall have the right of access to all sites and offices of Contractor and the
right to inspect all buildings and installations used by Contractor relating to
Petroleum Operations. Such inspections and audits shall take place in
consultation with Contractor and at such times and in such manner as not unduly
to interfere with the normal operations of Contractor.

17.2 Contractor shall take all necessary steps, in accordance with accepted Petroleum
industry practice, to perform activities pursuant to the Agreement in a safe manner
and shall comply with all requirements of Governing Law, including labour,
health safety and environmental laws regulations issued by the Environmental
Protection Agency.

17.3 Contractor shall provide an effective and safe system for disposal of water and
waste oil, oil base mud and cuttings in accordance with accepted Petroleum
industry practice, and shall provide for the safe completion or abandonment of all
boreholes and wells.

17.4 Contractor shall exercise its rights and carry out its responsibilities under this
Contract in accordance with accepted Petroleum industry practice, and shall take
steps in such manner as to:

a)

b)

c)

d)

e)

f)

result in minimum ecological

amage or destruction;

control the flow and prevent the escape or the avoidable waste of Petroleum

discovered in or produced from t

prevent damage to Petroleum-

e Contract Area;

earing strata;

prevent the entrance of water through boreholes and wells to Petroleum-
bearing strata, except for the purpose of secondary recovery;

prevent damage to onshore lan
structures; and

avoid any actions which would endanger the health or safety of persons.

s and to trees, crops, buildings or other

17.5 If Contractor's failure to comply with the requirements of Article 17.4 results in
the release of Petroleum or other materials on the seabed, in the sea, on land or in
fresh water, or if Contractor's operations result in any other form of pollution or
otherwise cause harm to fresh water, marine, plant or animal life, Contractor shall,

Model Petroleum Agreement of Ghana (17/8/2000)

60
in accordance with accepted Petroleum industry practice, promptly take all
necessary measures to control the pollution, to clean up Petroleum or other
released material, or to repair, to the maxnnum extent feasible, damage resulting
from any such circumstances. If such release or pollution results directly from the
gross negligence or willful misconduct of Contractor, the cost of subcontract
clean-up and repair activities shall be borne by Contractor and shall not be
included as Petroleum Cost under this Agreement.

17.6 Contractor shall notify GNPC immediately in the event of any emergency or
major accident and shall take such action as may be prescribed by GNPUs
emergency procedures and by accepted Petroleum industry practices.

17.7 If Contractor does not act promptly so as to control, clean up or repair any
pollution or damage,, GNPC may, after giving Contractor reasonable notice in the
circumstances, take any actions which are necessary, in accordance with accepted
Petroleum in’ dustry practice and the reasonable costs and expenses of such actions
shall be borne by Contractor and shall, subject to Article 17.5 be included as
Petroleum Costs.

Model Petroleum Agreement of Ghana (1718/2000) 61
ARTICLE 18

ACCOUNTING AND AUDITING

18.1 Contractor shall maintain, at its offices in Ghana, books of account and supporting
records in the manner required by applicable law and accepted accounting
principles generally used in the petroleum industry and shall file reports, tax
returns and any other documents and any other financial returns which are
required by applicable law.

18.2 In addition to the books and reports required by Article 18.1 Contractor shall main
tain, at its office in Ghana, a set of accounts and records relating to Petroleum Operations
under this Agreement. Such accounts shall be kept in accordance with the
requirements of the applicable law and accepted accounting principles generally
used in the Petroleum industry.

18.3 The accounts required by Articles 18.1 and 18.2 shall be kept in United States
Dollars or such other currency as GNPC and Contractor may agree.

18.4 Contractor will provide GNPC with quarterly summaries of the Petroleum Costs
incurred under this Agreement.

18.5 GNPC shall review all financial statements submitted by the Contractor as
required by this Agreement, and shall signify its provisional approval or
disapproval of such statements in writing within ninety (90) days of receipt failing
which the financial statements as submitted by Contractor shall be deemed
approved by GNPC; in the event that GNPC indicates its disapproval of any such
statement, the parties shall meet within fifteen (15) days of Contractor's receipt of
the notice of disapproval to review the matter.

18.6 Notwithstanding any provisional approval pursuant to Article 18.5 GNPC shall
have the right at its sole expense and upon giving reasonable notice in writing to
Contractor to audit the books and accounts of Contractor relating to Petroleum
Operations within two (2) years from the submission by Contractor of any report
of financial statement. GNPC shall not, in carrying out such audit, interfere
unreasonably with the conduct of Petroleum Operations. Any such audit shall be
undertaken by an independent international auditing firm and shall be completed
within nine (9) months after commencement. Contractor shall provide all
necessary facilities for auditors appointed hereunder by GNPC including working
space and access to all relevant personnel, records, files and other materials.

If GNPC desires verification of charges from an Affiliate, Contractor shall at
GNPC's sole expense obtain for GNPC or its representatives an audit certificate to
this purpose from the statutory auditors of the Affiliate concerned. Copies of audit

Model Petroleum Agreement of Ghana (17/8/2000) 62
reports shall be provided to the Contractor and GNPC. Any unresolved audit
clan’ n resulting from such audit, upon which Contractor and GNPC are unable to
agree shall be submitted to the .Th4C for decision which must be unanimous. In the
event that a unanimous decision is not reached in respect of any audit claim, then
such unresolved audit claim shall be submitted for resolution in accordance with
Article 24. Subject to any adjustments resulting from such audits, Contractor's
accounts and financial statements shall be considered to be correct on expiry of a
period of two (2) years from the date of their submission unless before the expiry
of such two year period GNPC has notified Contractor of any exceptions to such
accounts and statements.

18.7 Nothing in this Article shall be read or construed as placing a limit on GNPUs

access to Contractor's books and accounts in respect of matters arising under
Article 23.4 (a).

Model Petroleum Agreement of Ghana (1718/2000) 63
ARTICLE 19

TITLE TO AND CONTROL OF GOODS AND EQUIPMENT 19.1

GNPC shall be the sole and unconditional owner of:

a) Petroleum produced and recovered as a result of Petroleum Operations,
except for such Petroleum as is distributed to the State and to Contractor
pursuant to Article 10 or 14 hereof

b) all physical assets other than those to which Article 19.3 or 19.4 apply, which
are purchased, installed, constructed or used by Contractor in Petroleum
Operations as from the time that:

i) the full cost thereof has been recovered in accordance with the
provisions of the Accounting Guide; or

ii) this Agreement is terminated and Contractor has not disposed of such
assets prior to such termination, whichever occurs first.

19.2 Contractor shall have the use of the assets referred to in Article 19.1(b) for
purposes of its operations under this Agreement without payment provided that
Contractor shall remain liable for maintenance, insurance and other costs
associated with such use. Where Contractor has failed to keep any such asset in
good working condition (normal wear and tear excepted), GNPC shall have the
right to recover the cost of repair or replacement of such assets from Contractor.
Contractor shall indemnify GNPC against all losses, damages, claims or legal
action resulting from Contractor's use of such assets, if and in as far as such losses,
damages, claims or legal actions were directly caused by Contractor's gross
negligence or willful misconduct.

19.3 Equipment or any other assets rented or leased by Contractor which is imported
into Ghana for use in Petroleum Operations and subsequently re-exported
therefrom, which is of the type customarily leased for such use in accordance with
international petroleum industry practice or which is otherwise not owned by
Contractor shall not be transferred to GNPC. No equipment or assets owned or
leased by a Subcontractor shall by reason of the provisions of this Article 19 be
deemed to be transferred to GNPC.

19.4 All assets acquired by Contractor which are not affected by the provisions of
Article 19.1 (b) above may, where required for further Petroleum Operations, be
retained by GNPC for such operations provided that GNPC shall thereby be liable to
pay a reasonable and mutually agreed fee for such use, and shall bear the cost of
repair or replacement upon failure to keep such assets in good working

Model Petroleum Agreement of Ghana (17/8/2000) 64
condition (normal wear and tear excepted), and further provided that Contractor
does not require such assets for its Petroleum Operations.

19.5 Upon the temim’ ation of Petroleum Operations in any Area, Contractor shall give
GNPC the option to acquire any movable and immovable assets used for such
Petroleum Operations and not affected by the provisions of Article 19.1 (b) at a
reasonable and mutually agreed price, always provided that Contractor does not
require such assets for Contractor's Petroleum Operations in the Contract Area.

19.6 All assets which are not affected by Article 19.1 (b) nor subject to Article 19.4 or
19.5 above, and all subcontractor equipment, may be freely exported by
Contractor or its Subcontractor, respectively, at its discretion.

Model Petroleum Agreement of Ghana (1718/2000) 65
ARTICLE 20

PURCHASING AND PROCUREMENT

20.1 In the acquisition of plant, equipment, services and supplies for Petroleum
Operations, Contractor shall give preference to materials, services and products
produced in Ghana including shipping services provided by vessels owned or
controlled by Ghanaian shipping companies if such materials, services and
products can be supplied at prices, grades, quantities, delivery dates and on other
commercial terms equivalent to or more favourable than those at which such
materials, services and products can be supplied from outside Ghana.

20.2 For the purposes of Article 20.1, price comparisons shall be made on a cif. Accra
delivered basis.

Model Petroleum Agreement of Ghana (1718/2000) 66
ARTICLE 21

EIVIPLOYMENT AND TRAINING

21.1 In order to establish programmes to train Ghanaian personnel for work in
Petroleum Operations and for the transfer of management and technical skills
required for the efficient conduct of Petroleum Operations, Contractor shall pay to
GNPC the sum of two hundred thousand US dollars (US$200,000) per year from
the Effective Date to maintain and implement such programmes. Such
expenditure shall qualify for deduction against income tax under the Income Tax
law and shall be considered Petroleum Cost.

21.2 Where qualified Ghanaian personnel are available for employment in the conduct
of Petroleum Operations, Contractor shall ensure that in the engagement of
personnel it shall as far as reasonably possible provide opportunities for the
employment of such personnel. For this purpose, Contractor shall submit to
GNPC an employment plan with number of persons and the required professions
and technical capabilities prior to the performance of Petroleum Operations.
GNPC shall provide the qualified personnel according to the said plan.

21.3 Contractor shall, if so requested by GNPC, provide opportunities for a mutually
agreed number of personnel nominated by GNPC to be seconded for on-the-job
training or attachment in all phases of its Petroleum Operations under a mutually
agreed secondment contract. Such secondment contract shall include continuing
education and short industry courses mutually identified as beneficial to the
secondee. Cost and other expenses connected with such assignment of GNPC
personnel shall be borne by the Contractor and considered as Petroleum Costs.

21.4 Contractor shall regularly provide to GNPC information and data relating to
worldwide Petroleum science and technology, Petroleum economics and
engineering available to Contractor, and shall assist GNPC personnel in every
way to acquire knowledge and skills in all aspects of the Petroleum industry.

21.5 It is agreed that there will be no disclosure or transfer of any documents, data,
know-how, technology or other information owned or supplied by Contractor, its
Affiliates, or non-Affiliates, to third parties without Contractor's prior written
consent, and then only upon agreement by the recipients to retain such
information in strict confidence.

Model Petroleum Agreement of Ghana (17/8/2000) 67
ARTICLE 22

FORCE MAJEURE

22.1 The failure of a Party to fulfill any term or condition of this Agreement, except for the
payment of monies, shall be excused if and to the extent that such failure arises from
Force Majeure, provided that, if the event is reasonably foreseeable such party shall
have prior thereto taken all appropriate precautions and all reasonable alternative
measures with the objective of carrying out the terms and conditions of this Agreement.
A Party affected by an event of Force Majeure shall promptly give the other
Parties notice of such event and also of the restoration of normal conditions.

22.2 A Party unable by an event of Force Majeure to perform any obligation hereunder shall
take all reasonable measures to remove its inability to fulfill the terms and conditions of
this Agreement with a nummum of delay, and the Parties shall take all reasonable
measures to minimise the consequences of any event of Force Majeure.

22.3 Any period set herein for the completion by a Party of any act required or permitted
to be done hereunder, shall be extended for a period of time equal to that during which
such Party was unable to perform such actions as a result of Force Majeure, together
with such time as may be required for the resumption of Petroleum Operations.

22.4 Except in the case of

a) a law of general application which is not discriminatory;

b) an action taken in consequence of an emergency arising from a condition of Force
Majeure;

GNPC may not claim Force Majeure in respect of any action or provision of the State
or any agency of the State.

Model Petroleum Agreement of Ghana (1718/2000) 68
ARTICLE 23

TERM AND TERMINATION

23.1 Subject to this Article the term of this Agreement shall be thirty (30) years
commencin’ g from the Effective Date.

23.2 At the end of the term provided for in Article 23.1, provided that this Agreement
has not earlier been termsiated, the Parties may negotiate concerning the terms
and conditions of a further agreement with respect to the Contract Area or any
part thereof, but no failure to enter any such further agreement shall give rise to
arbitration pursuant to Article 24 hereof

23.3 Subject to Article 22, Termination of this Agreement shall result upon the
occurrence of any of the following:

a) the relinquishment or surrender of the entire Contract Area;

b) the termination of the Exploration Period in’ dud* extensions pursuant to
Article 3 without notification by Contractor of commerciality pursuant to
Article 8 in respect of a Discovery of Petroleum in the Contract Area,
provided however Termination shall not occur while Contractor has the right
to evaluate a Discovery for appraisal or commerciality and/or propose a
Development Plan pursuant to Articles 8 or 14, or once a Development Plan
has been approved, nor when the provisions of Articles 8.13 through 8.19 are
applicable;

c) if, following a notice that a Discovery is commercial the Exploration Period
terminates under Article 3 without a Development Plan being approved,
provided however that Termination shall not occur when the provisions of
Articles 8.13 through 8.19 are applicable; or

d) the failure of Contractor through any cause other than Force Majeure, to
commence preparations with respect to Development Operations pursuant to
Article 8.11.

23.4 Subject to Article 22 and pursuant to procedures described in Article 23.5 below
GNPC and/or the State may terminate ate this Agreement upon the uncorrected
occurrence of any of the events (or failures to act listed) below:

a) the submission by Contractor to GNPC of a written statement which
Contractor knows or should have known to be false, in a material particular;
provided that in the event of intent on the part of Contractor to cause serious

Model Petroleum Agreement of Ghana (1718/2000) 69
damage to G-NPC or the State, a period for remedy of such false statement
shall not be given;

b) the assignment or purported assignment by Contractor of this Agreement
contrary to the provisions of Article 25 hereof;

c) the insolvency or bankruptcy of Contractor, the entry by Contractor into any
agreements or composition with its creditors, taking advantage of any law for
the benefit of debtors or Contractor's entry into liquidation, or receivership,
whether compulsory or voluntary, and there is thereby justifiable anticipation
that the obligations of Contractor hereunder will not be performed;

d) the intentional extraction by Contractor of any material of potential economic
value other than as authorised under this Agreement, or any applicable law
except for such extraction as may be unavoidable as a result of Petroleum
Operations conducted in accordance with accepted petroleum industry
practice.

e) failure by Contractor

1) to fulfill its minimum work obligations pursuant to Article 4.2; save
where the Minister has waived the default; or

ii) to carry out an approved Appraisal Programme undertaken by
Contractor pursuant to Article 8, unless Contractor notifies GNPC and
the Minister that the Appraisal Programme should be amended and
submits said amendment to the JMC for its review;

0 substantial and material failure by Contractor to comply with any of its
obligations pursuant to Article 7.1 hereof;

g) failure by Contractor to make any payment of any sum due to GNPC or the
State pursuant to this Agreement within thirty (30) days after receiving notice
that such payment is due; or

11) failure by Contractor to comply with any decisions reached as a result of any
arbitration proceedings conducted pursuant to Article 24 hereof

23.5 If GNPC and/or the State believe an event or failure to act as described in Article
23.4 above has occurred, a written notice shall be given to Contractor describing
the event or failure. Contractor shall have thirty (30) days from receipt of said
notice to commence and pursue remedy of the event or failure cited in the notice.
If after said thirty (30) days Contractor has failed to commence appropriate
remedial action, GNPC and/or the State may then issue a written Notice of
Termination to Contractor which shall become effective thirty (30) days from

Model Petroleum Agreement of Ghana (17/8/2000) 70
receipt of said Notice by Contractor unless Contractor has referred the matter to
arbitration. In the event that Contractor disputes whether an event specified in
Article 23.3 or Article 23.4 has occurred or been remedied, Contractor may, any
time up to the effective date of any Notice of Termination refer the dispute to
arbitration pursuant to Article 24 hereof If so referred, GNPC and/or the State
may not terminate this Agreement in respect of such event except in accordance
with the terms of any resulting arbitration award.

23.6 Upon Termination of this Agreement, all rights of Contractor hereunder shall
cease, except for such rights as may at such time have accrued, and without
prejudice to any obligation or liability imposed or incurred under this Agreement
prior to Termination and to such rights and obligations as the Parties may have
under applicable law.

23.7 Upon Termination of this Agreement or in the event of an assignment of all the
rights of Contractor, all wells and associated facilities shall be left in a state of
good repair in accordance with accepted Petroleum Industry practice.

Model Petroleum Agreement of Ghana (1718/2000) 71
ARTICLE 24

CONSULTATION, ARBITRATION AND INDEPENDENT EXPERT

24.1 Except in the cases specified in Article 26.4 any dispute or difference arising
between the State and G-NPC or either of them on one hand and Contractor on the
other hand in relation to or in connection with or arising out of any terms and
conditions of this Agreement shall be resolved by consultation and negotiation. In
the event that no agreement is reached within thirty (30) days after the date when
either Party notifies the other that a dispute or difference exists within the meaning
of this Article or such longer period specifically agreed to by the Parties or
provided elsewhere in this Agreement, any Party shall have the right subject to
Article 24.8 to have such dispute or difference settled through international
arbitration under the auspices of the Arbitration Institute of the Stockholm
Chamber of Commerce, Stockholm, Sweden.

24.2 The tribunal shall consist of three (3) arbitrators. Each Party to the dispute shall
appoint one (1) arbitrator and those so appointed shall designate an umpire
arbitrator. If a Party's arbitrator and/or the umpire arbitrator is not appointed
within the periods provided in the rules referred to in’ Article 24.5 below, such
Party's arbitrator and/or the umpire arbitrator shall at the request of any Party to
the dispute be appointed by the Arbitration Institute of the Stockholm Chamber of
Commerce.

24.3 No arbitrator shall be a citizen of the home country of any Party hereto, and shall
not have any economic interest or relationship with any such Party.

24.4 The arbitration proceedings shall be conducted in Stockholm, Sweden, or at such
other location as selected by the arbitrators unanimously. The proceedings shall
be conducted in the English language.

24.5 The arbitration tribunal shall conduct the arbitration in accordance with the
arbitration rules of the United Nations Commission on International Trade Law
("UNCITRAL") of December 15, 1976, except as provided in this Article. For
purposes of Article 33.1 of said UNCITRAL rules, the arbitration tribunal shall
decide in accordance with the provisions of this Agreement.

24.6 If the opinions ions of the arbitrators are divided on issues put before the tribunal, the
decision of the majority of the arbitrators shall be determinative. The award of the
tribunal shall be final and binding upon the Parties.

24.7 The right to arbitrate disputes arising out of this Agreement shall survive the
termination of this Agreement.

Model Petroleum Agreement of Ghana (17/8/2000) 72
24.8 In lieu of resorting to arbitration, the Parties to a dispute arising under this
Agreement, including the Accounting Guide, which such Parties by mutual
agreement may consider appropriate may be referred for detemthiation b a Sole
Expert to be appointed by agreement of the Parties. In such case, the Parties shall
agree on the terms of reference for such proceeding, the schedule of presentation
of evidence and testimony of witnesses, and other procedural matters. The
decision of the Sole Expert shall be final and binding upon the Parties. The Sole
Expert shall have ninety (90) days after his appointment to decide the case,
subject to any extensions mutually agreed to by the Parties to the dispute. Upon
failure of the Sole Expert to decide the matter timely, any Party may call for
arbitration under Article 24. labove.

24.9 Each Party to a dispute shall pay its own counsel and other costs; however, costs
of the arbitration tribunal shall be allocated in accordance with the decision of the
tribunal. The costs and fees of the Sole Expert shall be borne equally by the
Parties to the dispute.

Model Petroleum Agreement of Ghana (1718/2000) 73
ARTICLE 25

ASSIGNMENT.

25.1 This Agreement shall not be assigned by Contractor directly or indirectly in whole
or in part, without the prior written consent of GNPC, and the Minister, which
consent shall not be unreasonably withheld or delayed. GNPC and/or the Minister
may impose such reasonable conditions upon the giving of consent under this
Article as may be deemed by GNPC or the Minister appropriate in the
circumstances.

25.2 Any assignment of this Agreement shall bind the assignee as a Party to this
Agreement to all the terms and conditions hereof unless otherwise agreed and as a
condition to any assignment Contractor shall provide an unconditional
undertaking by the assignee to assume all obligations assigned by Contractor
under this Agreement.

25.3 Where in consequence of an assignment hereunder Contractor is more than one
person:

a)

b)

c)

d)

any operating or other agreement made between the persons who constitute
contractor and relating to the Petroleum Operations hereunder shall be
disclosed to GNPC and the Minister and shall not be inconsistent with the
provisions of this Agreement;

an operating agreement shall be established by the MC to regulate the
conduct of Petroleum Operations thereafter, including cash-calls and the
limits of authority;

no change in the scope of the operations may take place without the prior
approval in writing of GNPC, which approval shall not be unreasonably
delayed or withheld; and

the duties and obligations of Contractor hereunder shall be joint and several
except those relating to the payment of income tax pursuant to Article 12
which shall be the several obligation of each such person.

25.4 GNPC's acquisition of additional participating Interest under Article 2 or a Sole
Risk Interest pursuant to Article 9 shall not be deemed to be an assignment within
the meaning of this Article.

Model Petroleum Agreement of Ghana (17/8/2000) 74
ARTICLE 26

MISCELLANEOUS

26.1 This Agreement and the relationship between the State and GNPC on one hand
and Contractor on the other shall be governed by and construed in accordance
with the laws of the Republic of Ghana consistent with such rules of international
law as may be applicable, including rules and principles as have been applied by
international tribunals.

26.2 The State, its departments and agencies, shall support this Agreement and shall
take no action which prevents or impedes the due exercise and performance of
rights and obligations of the Parties hereunder. As of the Effective Date of this
Agreement and throughout its Tenn, the State guarantees Contractor the stability
of the terms and conditions of this Agreement as well as the fiscal and contractual
framework hereof specifically including those terms and conditions and that
framework that are based upon or subject to the provisions of the laws and
regulations of Ghana (and any interpretations thereof) including, without
limitation, the Petroleum Income Tax Law, the Petroleum Law, the GNPC Law
and those other laws, regulations and decrees that are applicable hereto. This
Agreement and the rights and obligations specified herein may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the Parties. Any legislative or administrative act
of the State or any of its agencies or subdivisions which purports to vary any such
right or obligation shall, to the extent sought to be applied to this Agreement,
constitute a breach of this Agreement by the State.

26.3 Where a Party considers that a significant change in the circumstances prevailing
at the time the Agreement was entered into, has occurred affecting the economic
balance of the Agreement, the Party affected hereby shall notify the other Parties
in writing of the claimed change with a statement of how the claimed change has
affected the relations between the Parties.

26.4 The other Parties shall indicate in writing their reaction to such representation
within a period of three (3) months of receipt of such notification and if such
significant changes are established by the Parties to have occurred, the Parties
shall meet to engage in negotiations and shall effect such changes in, or
rectification of these provisions as they may agree are necessary.

26.5 No waiver by any Party of any of its rights hereunder shall be construed or

implied, but shall be binding on such Party only if made specifically, expressly
and in writing.

Model Petroleum Agreement of Ghana (17/8/2000) 75
26.6 Except for payment obligations arising under the Petroleum Income Tax Law, any
Party failing to pay any amounts payable by it under this Agreement (including
the provisions of Annex 2) on the respective dates on which such amounts are
payable by such Party hereunder shall be obligated to pay interest on such unpaid
amounts to the Party to which such amounts are payable. The rate of such interest
with respect to each day of delay dam’ g the period of such nonpayment shall be
the rate which the Bank, London, certifies to be the London
Interbank offered rate (LIBOR) in the London Interbank Eurodollar market on
thirty (30) day deposits, in effect on the last business day of the respective
preceding Month, plus three percent (3%). Such interest shall accrue from the
respective dates such amounts are payable until the amounts are duly paid. The
Party to whom any such amount is payable may give notice of nonpayment to the
Party in default and if such amount is not paid within fifteen (15) days after such
notice, the Party to which the amount is owed may, in addition to the interest
referred to above, seek remedies available pursuant to Article 24.

26.7 a) The rights and obligations under this Agreement of the State and GNPC on
the one hand and Contractor on the other shall be separate and proportional
and not joint. This Agreement shall not be construed as creating a partnership
or joint venture, nor an association or trust (under any law other than the
Petroleum Law), or as authorising any Party to act as agent, servant or
employee for any other Party for any purpose whatsoever except as provided
in Article 10.4.

b) The duties and obligations of each Party constituting Contractor hereunder
shall be joint and several and it is recognised that each such Party shall own
and be responsible for its undivided Interest in the rights and obligations of
Contractor hereunder; provided, however, that the following payments shall
be the separate obligation of and shall be made by each Party which
constitutes the Contractor:

i) Payments under the Petroleum Income Tax Law;

ii) Payments of royalty taken in cash under the provisions of Article 10.2
(a); and

iii) AOE share under the provisions of Article 10.2 (b).

26.8 This Agreement shall not take effect unless and until it is ratified by the
Parliament of Ghana and this Agreement has been executed by the parties which
ever occurs later (the "Effective Date"). If this Agreement is not ratified by
all rights and obligations hereunder shall cease and terminate.

Model Petroleum Agreement of Ghana (17/8/2000) 76
ARTICLE 27

NOTICE

27. Any Notice, Application, Requests, Agreements, Consent, Approval, Instruction,
Delegation, Waiver or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed to have been properly given
when delivered in person to an authorised representative of the Party to whom
such notice is directed or when actually received by such Party through registered
mail, telex or telegram at the following address or at such other address as the
Party shall specify in writing fifteen (15) days in advance:

FOR THE STA TE:

MINISTER OF ENERGY
MINISTRY OF ENERGY
PRIVATE AWL BAG
MNISTRY POST OFFICE
ACCRA, GH_ANA

Telephone: 233 21 667151 - 3
Telex: 2436 ENERGY GH
Telefax: 233 21 668262

FOR GHANA NATIONAL PETROLEUM CORPORATION:

THE MANAGING DIRECTOR

GHANA NATIONAL PETROLEUM CORPORATION
PETROLEUM HOUSE

HARBOUR ROAD

PRIVATE SAIL BAG

TEMA

GHANA

Telephone: — 233-22-204726
Telefax: 233-22-202854

Model Petroleum Agreement of Ghana (17/8/2000) 77
FOR CONTRACTOR:
Telephone:

Telex:
Telefax:

IN WITNESS WHEREOF the parties have caused this Agreement to be executed b their
duly authorized representatives as of the date first written above.

FOR THE STATE Witnessed:

FOR GHANA NATIONAL PETROLEUM CORPORATION
Witnessed:

FOR CONTRACTOR Witnessed:
BY ceceececsceceseeeesceseseeecsceecseeecseceesecaeseeseesseeeseeeeaeeees BY? ceeececceeeeesceeeeeeeeeseeeeeeeeeseeerseeesseeeeae
Its .. Tts oeeeeeeeseseseeeeseeeeeeeeeeeeseeeeeeeee

Model Petroleum Agreement of Ghana (17/8/2000) 78
ANNEX |

CONTRACT AREA

Annexes
ANNEX 2

ACCOUNTING GUIDE

The purpose of this Accounting Guide is to establish equitable methods as between the
Parties for determining charges and credits applicable to operations under the Agreement.
Principles established by this Accounting Guide shall truly reflect the Contractor's actual
cost.

Annexes 2
SECTION 1

1.1 GENERAL PROVISIONS

Words and terms appearing in this Annex shall have the same meaning as
in the Agreement and to that end shall be defined in accordance with
Article 1 of the Agreement.

1.1.2 This Annex may be amended by a unanimous decision of the DAC.
1.1.3 In the event of a conflict between the provisions of the Accounting Guide
and the provisions of the Agreement, the provisions of the Agreement

shall prevail.

1.2 STATEMENTS REQUIRED TO BE SUBMITTED BY CONTRACTOR

1.2.1 Within sixty (60) days from the Effective Date, Contractor shall propose
to GNPC an outline of the chart of accounts, operating records and reports
to be prepared and maintained, which shall describe the basis of the
accounting principles and procedures to be used during the term of the
Agreement, and shall be consistent with normal practice of the
international petroleum industry.

1.2.2 Within ninety (90) days of the receipt of such proposal GNPC shall either
accept it or request such revisions as GNPC deems necessary. Failure to
notify contractor of any requested revisions within a ninety (90) day
period shall be deemed acceptance of such proposal.

1.2.3 Within one hundred and eighty (180) days from the Effective Date, the
parties shall either agree on such outline or submit any outstanding issue
for determination by a Sole Expert pursuant to the provisions of Article
24.

1.2.4 Following agreement over the outline Contractor shall prepare and submit
to GNPC formal copies of the chart of accounts relating to the
accounting, recording and reporting functions listed in such outline.
Contractor shall also permit GNPC to inspect its manuals and to review
all procedures which are to be followed under the Agreement.

1.2.5 Without prejudice to the generality of the foregoing, Contractor shall

make separate statements relating to Petroleum Operations for each
Development and Production Area as follows:

Annexes 3
a) Cash Call Statement (see Section 5)

b) Production Statement (see Section 6)

c) Value of Production Statement (see Section 7)
d) Cost Statement (see Section 8)

e) Statement of Expenditures and Receipts (see Section 9)
0 Final End-of-Year Statement (see Section 10)

g) Budget Statement (see Section 11)
h) Long Range Plan and Forecast (see Section 12)

1.3 LANGUAGE, MEASUREMENT, AND UNITS OF ACCOUNTS

Annexes

1.3.1 The U.S. Dollar being the currency unit for investments and compensation

hereunder shall therefore be the unit of currency for all bookkeeping and
reporting under the Agreement. When transactions for an asset or liability
are in Ghana Cedis or currency other than the U.S. Dollar, the respective
accounts shall be kept in such other currency as well as the U.S. Dollar.

Measurement required under this Annex shall be in the metric system and
Barrels.

The English language shall be employed.

Where necessary for purposes of clarification, Contractor may also prepare
financial reports in other languages, units of measurement and currencies.

It is the intent of the Parties that no Party shall experience any gam’ or loss
at the expense of or to the benefit of the other as a result of exchange of
currency. Where any such gain or loss arises it shall be charged or credited
to the accounts under the Agreement.

The rate of exchange for the conversion of currency shall be the rate
quoted by the Bank of Ghana, or, where buying and selling rates are
quoted, the arithmetic average of those rates, at a close of business on the
date of such currency conversion.

Current Assets and Liabilities shall be translated at the rate prevailing on
the date of settlement of the account.

To translate revenue received and expenditures made in Ghana Cedis or in
U.S. Dollars, the average of the monthly rate between the currencies shall
be used.

Expenditures made in Ghana Cedis or in U.S. Dollars in respect of capital
items shall be translated at the rate prevailing at the date of acquisition.
SECTION 2

CLASSIFICATION AND ALLOTMENT OF COSTS AND
EXPENDITURE
21 All expenditure relating to Petroleum Operations shall be classified, as follows:
a) Exploration Expenditure;
b) Development Expenditure;
c) Production Expenditure;
d) Service Costs; and
e) General and Administrative expenses
and shall be defined and allotted as herein below provided.

2.2 EXPLORATION EXPENDITURE

Exploration Expenditure shall consist of all direct, indirect and allotted costs
incurred in the search for Petroleum in the Contract Area, including but not
limited to expenditure on:

a) aerial, geographical, geochenUcal, _ paleontological, geological,
topographical and seismic surveys, and studies and their interpretation;

b) borehole drilling and water drilling;

c) labour, materials and services used in drilling wells with the objective of
finding new Petroleum reservoirs or for the purpose of appraising of
Petroleum reservoirs already discovered, provided such wells are not
completed as producing wells;

d) facilities used solely for Exploration Operations, including access roads,
where applicable, and purchased geological and geophysical information;

e) all service costs allotted to the Exploration Operations on an equitable
basis:

0 all General and Administrative Expenses allotted to Exploration Operations

based on the percentage share of projected budget expenditure which will
be adjusted to actual expenditure at the end of each year.

Annexes 5
2.3 DEVELOPMENT EXPENDITURE

Development Expenditure shall consist of all expenditure incurred in
Development Operations, including but not limited to expenditure on:

a) drilling wells which are completed as producing wells and drilling wells for
purposes of producing a Petroleum reservoir already discovered, whether
these wells are dry or producing;

b) completing wells by way of installation of casing or equipment or otherwise
after a well has been drilled for the purpose of bringing such well into use
as a producing well;

c) intangible drilling costs such as labour, consumable material and services
having no salvage value which are incurred in drilling and deepening of
wells for producing purposes;

d) field facilities such as pipelines, es, flow lines, production and treatment units,
wellhead equipment, subsurface equipment, enhanced recovery systems,
offshore platforms, Petroleum storage facilities and access roads for
production activities;

e) engineering and design studies for field facilities; 0 all service costs

allotted to Development Operations on an equitable basis;

g) all General and Administrative Expenses allotted to Development
Operations based on the percentage projected budget expenditure which
will be adjusted to actual expenditure as the end of the year.

2.4 PRODUCTION EXPENDITURE

Production Expenditure shall consist of but not limited to all expenditure
incurred in Petroleum Operations after the Date of Commencement of
Commercial Production, such expenditure being other than Exploration
Expenditure, Development Expenditure, General and Administrative Expenses
and Service Costs. The balance of General and Administrative Expenses and
Service Costs not allotted to Exploration Operations or to Development
Operations under Section 2.2 and 2.3 shall be allotted to Production
Expenditure.

Annexes 6
2.5 SERVICE COSTS

2.5.1 Service Costs shall consist of but not be limited to all direct and
indirect expenditure incurred in support of Petroleum Operations,
including the construction or installation of Warehouses, piers, marine
vessels, vehicles, motorised rolling equipment, aircraft, fire security
stations, workshops, water and sewerage plants, power plants, housing
community and recreational facilities and furniture, tools land,
equipment used in such construction or installation.

Service Costs in any Calendar Year shall include the total costs
incurred in such year to purchase and construct or install such facilities
as well as the annual costs of maintaining and operating such facilities.

2.5.2 All Service Costs will be regularly allotted on an equitable basis to
Exploration Expenditure, Development Expenditure and Production

Expenditure.

2.6 GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of:

2.6.1 All main office, field and general administrative costs, in the Republic
of Ghana, including but not limited to supervisory, accounting and
employee relations services;

2.6.2 An overhead charge for the actual cost of services rendered outside the
Republic. of Ghana by Contractor and its Affiliates for managing
Petroleum Operations and for staff advice and assistance, including but
not limited to financial, legal, accounting and employee relations
services.

2.6.3 All General and administrative Expenses will be regularly allotted as
specified in subsections 2.2 (0, 2.3 (g) and 2.4 to Exploration
Expenditure, Development Expenditure and Production Expenditure.

Annexes 7
SECTION 3

COSTS, EXPENSES, EXPENDITURES AND CREDITS OF
CONTRACTOR

3.1 Contractor for the purpose of this Agreement shall charge the following
allowable costs to the accounts:

a) costs of acquiring surface rights;

b) labour and associated costs;

c) transportation costs;

d) charges for services;

e) material costs;

f) rentals, duties and other assessments;
g) insurance and losses;

h) legal expenses;

i) training expenses;

j) general and administrative expenses;

k) utility costs;

i) office facility charges;

m) communication charges;

n) ecological and environmental charges; and

0) abandonment cost

p) such other costs necessary for the Petroleum Operations

3.2 COST OF ACQUIRING SURFACE RIGHTS AND RELINQUISHMENT

Cost of acquiring surface rights shall consist of all direct costs attributable to
the acquisition, renewal or relinquishment of surface rights acquired and
maintained in force over the Contract Area.

3.3 LABOUR AND ASSOCIATED LABOUR COSTS

Labour and associated labour costs shall include but not be limited to:
a) gross salaries and wages including bonuses of those employees of
Contractor and of its Affiliates engaged in Petroleum Operations who are

permanently or temporarily assigned to Ghana;

I)) costs regarding holidays, vacation, sickness and disability payments
applicable to the salaries and wages chargeable under (a);

Annexes 8
c) expenses or contributions made pursuant to assessments or obligations
imposed under the laws of the Republic of Ghana which are applicable to
cost of salaries and wages chargeable under (a);

d) cost of established plans for employees' life insurance, hospitalisation,
pensions and other benefits of a like nature customarily granted to
employees; and

e) reasonable travel and personal expenses of employees and families,
including those made for travel and relocation of the personnel, all of which
shall be in accordance with usual practice of the Contractor.

3.4 TRANSPORTATION COSTS

Transportation costs and other related costs of transportation of employees,
equipment, materials and supplies necessary for the conduct of Petroleum

Operations.

3.5 CHARGES FOR SERVICES

3.5.1 Charges for services shall include:

a)

b)

c)

the costs of third party contracts which are the actual costs of
contracts for technical and other services entered into by Contractor
for Petroleum Operations made with third parties other than
Affiliates of Contractor, provided that the prices paid by Contractor
are no higher than the prevailing rates for such services in the world
market;

Technical and other services of personnel assigned by the Contractor
and its Affiliates when performing management, engineering,
geological, geophysical, administrative, legal, accounting, treasury,
tax, employee relations, computer services, purchasing, and all other
functions for the direct benefit of Petroleum Operations;

General services, including, but not without limitation, professional
consultants and others who perform services for the direct benefits of
Petroleum Operations.

3.5.2 Services furnished by Contractor and its Affiliates shall be charged at rates
commensurate with those currently prevailing for such services in the
world market.

Annexes
All rentals, taxes, duties, levies, charges, fees, contributions and any other
assessments and charges levied by the Government in connection with
Petroleum Operations or paid for the benefit of Petroleum Operations, with the
exception of the income tax specified in the Article 12.2 (ili).

3.7 INSURANCE AND LOSSES

a) Insurance premia and costs incurred for insurance, provided that if such
insurance is wholly or partly placed with an Affiliate of Contractor, such
premia and costs shall be recoverable only to the extent not in excess of
those generally charged by competitive insurance companies other than
Affiliate; and;

b) costs and losses incurred as a consequence of events, which are, insofar as
not made good by insurance, allowable under Article 17 of the Agreement.

c) Costs or expenses necessary for the repair or replacement of property
resulting from damage or losses incurred.

3.8 LEGAL EXPENSES

All costs and expenses of litigation and legal or related services necessary or
expedient for the procuring, perfecting, retaining and protecting the rights
hereunder and in defending or prosecuting lawsuits involving the Contract
Area or any third party claim arising out of activities under the Agreement, or
sums paid in respect of legal services necessary or expedient for the protection
of the joint interest of GNPC and Contractor, provided that where legal
services are rendered in such matters by salaried or regularly retained lawyers
of Contractor or an Affiliate of Contractor, such compensation will be included
instead under either Section 3.3 or 3.5, as applicable.

Annexes 10
3.9 TRAINING COSTS
All costs and expenses incurred by Contractor in training of its employees and
nominees of GNPC to the extent that such training is attributable to Petroleum

Operations under the Agreement.

3.10 GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of the costs described in
Subsection 2.6.1 and the charge described in Subsection 2.6.2.

3.11 UTILITY COSTS

Any water, electricity, heating, fuel or other energy and utility costs used and
consumed for the Petroleum Operations.

3.12 OFFICE FACILITY CHARGES

The cost and expenses of constructing, establishing, maintaining and operating
offices, camps, housing and any other facilities necessary to the conduct of
Petroleum Operations. The cost of constructing or otherwise establishing any
operating facility which may be used at any time in operations of more than
one field shall be charged initially to the field or fields for which the facility is
first used. Costs incurred, thereafter shall be allocated in a reasonable manner,
consistent with international accounting practice, to the fields for which the
facility is used.

3.13 COMMUNICATION CHARGES

The costs of acquiring, leading, installing, operating, repairing and maintaining
communication systems, including radio and microwave facilities.

3.14 ECOLOGICAL AND ENVIRONMENTAL CHARGES

All charges for environmental protection and safety measures conducted in the
Contract Area in accordance with Article 17 of the Agreement.

Annexes 11
3.15 ABANDONMENT COST

Cost relating to the decommissioning and abandonment of operations and
facilities, site restoration and other associated operations accrued from a
reasonable date in advance based on estimate of such cost (with subsequent
adjustments to actuals) as provided in Article

3.16 OTHER COSTS

Any other costs not covered or dealt with in the foregoing provisions which are
incurred and not mentioned in Section 3.16 for the necessary and proper
conduct of Petroleum Operations.

3.17 COSTS NOT ALLOWABLE UNDER THE AGREEMENT _The

following costs shall not be allowable under the Agreement:

a)
b)

c)

d)

e)

g)

h)

Annexes

commission paid to intermediaries by Contractor;

charitable donations and contributions, except where prior approval has
been obtained from GNPC:

interest incurred on loans raised by the Contractor;

petroleum marketing costs or costs of transporting petroleum beyond the
delivery point;

the costs of any Bank Guarantee under the Agreement and any other
amounts spent on indemnities with regard to nonfulfilment of contractual
obligations;

premium paid as a result of GNPC exercising a Sole Risk option under
Article 9 of this Agreement;

cost of arbitration under Article 24 of the Agreement or dispute settlement
by any independent expert under the terms of the Agreement;

fines and penalties imposed by a competent Court of Law;

cost in curred as a result of gross negligence or wilful misconduct
chargeable to Contractor or the Operator under the terms of the Agreement.

12
3. 18 ALLOWABLE AND DEDUCTIBILITY

The costs and expenses set forth herein shall be for the purpose of determinm g
allowable or non-allowable costs and expenses only and shall have no bearing

on

Contractor's eligibility or otherwise for deductions in computing

Contractor's net income from Petroleum Operations for income tax purposes
under the Agreement.

3.19 CREDITS UNDER THE AGREEMENT

Annexes

The net proceeds of the following transactions will be credited to the accounts
under the Agreement:

a)

b)

c)

d)

e)

the net proceeds of any insurance or claim rn connection with Petroleum
Operations or any assets charged to the accounts under the Agreements
when such operations or assets were insured and the premix charged to the
accounts under the Agreement;

revenue received from third parties for the use of property or assets charged
to the accounts under this Agreement;

any adjustment from the suppliers or manufacturers or their agents in
connection with a defective equipment or material the cost of which was
previously charged to the account under the Agreement;

the proceeds received for inventory materials previously charged to the
account under the Agreement and subsequently exported from the Republic
of Ghana or transferred or sold to third parties without being used in the
Petroleum Operations;

rentals , refunds or other credits received which apply to any charge which
has been made to the account under the Agreement, but excluding any
award granted under arbitration or Sole Expert proceedings;

0 the proceeds from the sale or exchange of plant or facilities from the

Development and Production Area or plant or facilities the acquisition costs
of which have been deducted in the computation of FAP, SAP, TAP, ZAP
or HAP for the relevant Development and Production Area;

g) the proceeds derived from the sale or issue of any intellectual property the

development costs of which were incurred pursuant to this Agreement;

10 the proceeds from the sale of any petroleum information derived from

Petroleum Operations under this Agreement.

13
3.20 DUPLICATION OF CHARGES AND CREDITS

Notwithstanding any provision to the contrary in this Annex, it is the intention
that there shall be no duplication of charges or credits in the accounts under the
Agreement.

Annexes 14
SECTION 4

MATERIAL

4.1 VALUE OF MATERIAL CHARGED TO THE ACCOUNTS UNDER THE
AGREEMENT

Material purchased, leased or rented by Contractor for use in Petroleum
Operations shall be valued at the actual net cost incurred by Contractor. The
net cost shall include invoice price less trade and cash discounts, if any,
purchase and procurement fees plus freight and forwarding charges between
point of supply and point of shipment, freight to port of destination, insurance,
taxes, customs duties, consular fees, other items chargeable against imported
material, and any other related costs actually paid.

4.2 VALUE OF MATERIAL PURCHASED FROM AN AFFILIATE

Contractor shall notify GNPC of any goods supplied by an Affiliate of
Contractor. Materials purchased from Affiliate of Contractor shall be charged
at the prices specified in Sections 4.2.1, 4.2.2 and 4.2.3.

4.2.1 New Material (Condition "A")

New material shall be classified as Condition "A". Such material shall
be valued at the prevailing market price, plus expenses incurred in
procuring such new materials, and in moving such materials to the
locations where the material shall be used.

4.2.2 Used Material (Condition "B")

Used material shall be classified as Condition "B" provided that it is in
sound and serviceable condition and is suitable for reuse without
reconditioning. Such material shall be valued at not more than seventy
five percent (75%) of the current price of new material valued
according to Section 4.2.1 above.

Annexes 15
4.2.3 Used Material (Condition "C")

Used material which is serviceable for original function as good
second hand material after reconditioning and cannot be classified as
Condition "B" shall be classified as Condition "C". Such material shall
be valued at not more than fifty percent (50%) of the current price of
new material valued according to Section 4.2.1 above. The cost of
reconditioning shall be charged to the reconditioned material provided
that that the value of such Condition "C" material plus the cost of
reconditioning does not exceed the value of Condition "B" material.

4.3 CLASSIFICATION OF MATERIALS

Material costs shall be charged to the respective Exploration Expenditure,
Development Expenditure, Operating Expenditure accounts at the time the
material is acquired and on the basis of the intended use of the material.
Should such material subsequently be used other than as intended, the relevant
charge will be transferred to the appropriate account.

4.4 DISPOSAL OF MATERIALS

Sales of property shall be recorded at the net amount collected by the
Contractor from the purchaser.

4.5 WARRANTY OF MATERIALS

In the case of defective material or equipment, any adjustment received by
Contractor from the suppliers or manufacturers of such materials or their agents
will be credited to the accounts under the Agreement.

4.6 CONTROLLABLE MATERIALS

Annexes

4.6.1 The Contractor shall control the acquisition, location, storage and

disposition of materials winch are subject to accounting record control,
physical inventory and adjustment for averages and shortages
(hereinafter referred to as Controllable Material).

4.6.2 Unless additional inventories are scheduled by the .TMC, Contractor

shall conduct one physical inventory of the Controllable Material each
Calendar Year which shall be completed prior to the end of the year.
The Contractor shall conduct said inventory on a date to be approved
by the TMC. Failure on the pail of GNPC to participate in a JMC
schedule or approved physical inventory shall be regarded as approval
of the results of the physical inventory as conducted by the Contractor.

16
4.6.3 The gain or loss resulting from the physical inventory shall be reflected
in the stock records of Controllable Materials. The Contractor shall
compile a reconciliation of the inventory with a reasonable explanation
for such gains or losses. Failure on the part of GNPC to object to
Contractor's reconciliation within thirty (30) days of compilation of
said reconciliation shall be regarded as approval by GNPC.

Annexes 17
SECTION 5

CASH CALL STATEMENT

5.1 In respect of any Exploration costs to which GNPC is contributing or any
Development and Production Area in which GNPC elects to take a participating
Interest, and in any case where Contractor conducts Sole Risk Operations for
GNPC's account, Contractor shall at least fifteen (15) days prior to the
commencement of any Month submit a Cash Call Statement to GNPC. Such
Cash Call Statement shall include the following information:

a) Due Date;

b) Payment Instructions;

c) The balance prior to the Cash Call being issued;

d) Amount of US Dollars due; and

e) An estimation of the amounts of US Dollars required from GNPC for the
following month.

5.2 Not later than the twenty-fifth day of each Month, Contractor will furnish GNPC
a statement reflecting for the previous Month:

a) Payments;
b) The nature of such payments by appropriate classifications; and
c) The balance due to or from GNPC.

5.3 Contractor may in the case where a large unforeseen expenditure becomes

necessary issue a special Cash Call Statement requiring GNPC to meet such Cash
Call within ten (10) days of receipt of such Statement.

Annexes 18
SECTION 6

PRODUCTION STATEMENT

6.1 Subsequent to the Date of Commencement of Commercial Production from the
Contract Area, Contractor shall submit a monthly Production Statement to GNPC

showing the following information for each Development and Production Area as
appropriate:

a) the quantity of Crude Oil produced and saved;
b) the quantity of Natural Gas produced and saved;

c) the quantities of Petroleum used for the purpose of conducting drilling and
Production Operations, pumping to field storage and reinjections;

d) the quantities of Natural Gas flared;
e) the size of Petroleum stocks held at the begmmn g of the Month;

the size of Petroleum stocks held at the end of the Month.

6.2 The Production Statement of each Calendar Month shall be submitted to GNPC
not later than ten (10) days after the end of such Month.

Annexes 19
SECTION 7

VALUE OF PRODUCTION STATEMENT

Annexes

Contractor shall prepare a statement providing calculations of the value of Crude
Oil produced and saved during each Quarter based on the Market Price
established under Article 11 of the Agreement as well as the amounts of Crude Oil
allocated to each of the Parties during that Quarter. Such Statement shall be
submitted to the Minister and to GNPC not later than thirty (30) days following
the determination, notification and acceptance of the World Market Price to
GNPC according to Article 11 of the Agreement.

20
SECTION 8

COST STATEMENT

8.1 Contractor shall prepare with respect to each Quarter, a Cost Statement containing
the following information:

a)
b)

c)

d)

e)

Total Petroleum Costs in previous Quarters, if any;
Petroleum Costs for the Quarter in question;

Total Petroleum Costs as of the end of the Quarter in question (subsection
8.1 (a) plus subsection 8.1 (b);

Petroleum Costs for Development Operations advanced in the Quarter in
respect of GNPC's participating Interest pursuant to Article 2.8 of the
Agreement;

Costs as specified in (d) above which have been recovered during the
Quarter pursuant to Article 10.2 (e) of the Agreement and the balance, if
any, of such costs unrecovered and carried forward for recovery in a later
period.

Petroleum Costs for Exploration, Development and Production Operations as
detailed above shall be separately identified for each Development and Production
Area. Petroleum Costs for Exploration Operations not directly attributable to a
specific Development Area shall be shown separately.

8.2 The Cost Statement of each Quarter shall be submitted to GNPC no later than
thirty (30) days after the end of such Quarter.

Annexes

21
SECTION 9

STATEMENT OF EXPENDITURES AND RECEIPTS

9.1 Subsequent to the Date of Commencement of Commercial Production from the
Contract Area, Contractor shall prepare with respect to each Quarter a Statement
of Expenditures and Receipts. The Statement will distinguish between
Exploration Expenditure and Development Expenditure and Production
Expenditure and will identify major items of expenditure within these categories.
The statement will show the following:

a) actual expenditures and receipts for the Quarter in question;

b) cumulative expenditure and receipts for the budget year in question;

c) latest forecast of cumulative expenditures at the year end; and

d) variations between budget forecast and latest forecast and explanations
therefor.

9.2. The Statement of Expenditures and Receipts of each Calendar Quarter shall be
submitted to GNPC not later than thirty (30) days after the end of such Quarter for
provisional approval by GNPC.

Annexes 22
SECTION 10

FINAL END-OF-YEAR STATEMENT

10.

Annexes

The Contractor will prepare a Final End-of-Year Statement. The Statement will
contain ‘formation as provided in the Production Statement, Value of Production
Statements, Cost Statement and Statements of Expenditures and Receipts, as
appropriate. The Fin’ al End-of-year Statement of each Calendar Year shall be
submitted to GNPC within ninety (90) clays of the end of such Calendar Year.
Any necessary subsequent adjustments shall be reported promptly to GNPC.

23
SECTION

BUDGET STATEMENT

The Contractor shall prepare an annual budget Statement. This will distinguish
between Exploration Expenditure, Development Expenditure and Production
Expenditure and will show the following;

a) FORECAST Expenditures and Receipts for the budget year under the
Agreement;

b) cumulative Expenditures and Receipts to the end of said budget year; and

c) the most important individual items of Exploration, Development and
Production Expenditures for said budget year.

11_1.1 The budget may include a budget line or lines for unforeseen
expenditures which, however, shall not exceed ten percent (10%) of the
total budgetary expenditure.

11.2 The Budget Statement shall be submitted to GNPC and JMC with respect to each
budget year no less than mu’ ety (90) days before the start of such year except in
the case of the first year of the Agreement when the Budget Statement shall be
submitted within sixty (60) days of the Effective Date.

11.3 Where Contractor foresees that dam’ g the budget period expenditures have to be
made in excess of the ten percent (10%) pursuant to Section 11.1.1 hereof,
Contractor shall submit a revision of the budget to GNPC.

Annexes 24
SECTION 12

LONG RANGE PLAN ANA FORECAST

12.1 Contractor shall prepare and submit to GNPC the following:

Annexes

a)

b)

During Exploration Period, an Exploration Plan for each year commencing
as of the Effective Date which shall contain the following information:

i) Estimated Exploration Costs showing outlays for each of the years or
the number of years agreed and covered by the Plan;

ii) Details of seismic operations for each such year;
ili) Details of drilling activities planned for each such year;
iv) Details of infrastructure utilisation and requirements.

The Exploration Plan shall be revised on each anniversary of the Effective
Date. Contractor shall prepare and submit to GNPC the first Exploration
Plan for the Initial Exploration Period of two (2) years within sixty (60)
days of the Effective Date and thereafter shall prepare and submit to
GNPC no later than forty five (45) days before each anniversary of the
Effective Date a revised Exploration Plan.

In the event of a Development Plan being approved, the Contractor shall
prepare a Development Forecast for each calendar year of the
Development Period, which shall contain the following information:

i) forecast of capital expenditure portions of Development and
Production expenditures for each Calendar Year of the Development
Period;

ii) forecast of operating costs for each Calendar Year;

iii) forecast of Petroleum production for each Calendar year;

iv) forecast of number and types of personnel employed in the Petroleum
Operations in the Republic of Ghana;

v) description of proposed Petroleum marketing arrangements;

vi) description of main technologies employed; and

25
vii) description of the working relationship of Contractor to GNPC.

c) The Development forecast shall be revised at the beginning of each
Calendar Year commencing as of the second year of the first Development
forecast Contractor shall prepare and submit to GNPC the first
Development forecast within one hundred and twenty (120) days of the
date when the first Development Plan is approved by the Minister and
Contractor commences the implementation of such plan and thereafter
shall prepare and submit a revised Development Forecast to GNPC no later
than forty five (45) days before each Calendar Year commencing as of the
second year of the first Development forecast.

12.2 CHANGES OF PLAN AND FORECAST

It is recognised by Contractor and GNPC that the details of the Exploration Plan
and Development forecast may require changes in the light of existing
circumstances and nothing herein contain’ ed shall limit the flexibility to make such
changes. Consistent with the foregoing the said Plan and Forecast may be revised
annually.

Annexes 26
